       Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 1 of 80 Page ID
                                         #:6008



                   PORTER                S C O T T

               2   A PROFESSIONAL CORPORATION
                   Martin N. Jensen,(SBN 232231)
               3
                   mjensen cr,porterscott.com
               4   Jeffrey A. Nordlander,(SBN 308929)
                   jnordlander(c~porterscott.com
               5
                   350 University Avenue, Suite 200
               6   Sacramento, California 95825
               7   Tel: 916.929.1481
                   Fax: 916.927.3706
               8

               9   Attorneys for Defendants
           10
                                    UNITED STATES DISTRICT COURT
           11              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
       12
  0
  0       HIGHMARK DIGITAL, INC., a                     CASE NO. 2:18-cv-06105-SJO-AS
  N
  y~   13 California corporation,
~ ~~~o
o a~ ~ M   14                                           DECLARATION     OF    DAVID
'
~;~~~                                Plaintiff,         WINTER   IN   SUPPORT    OF
~ ¢ o~.~ 15
H ~~~~      v.                                          DEFENDANTS' OPPOSITION TO
x ~ :~ x 16                                             HIGHMARK    DIGITAL, INC.'S
°~~~~~w
    ~    17
            CASABLANCA DESIGN CENTERS,                  MOTION    FOR      SUMMARY
  0
  M         INC., a California corporation; FOUR        JUDGMENT
          01
            SEASONS WINDOWS, INC., a
         19 California   corporation; INTERIOR          Date:       February 18,2020
            DOOR & CLOSET COMPANY, an                   Time:       10:00 a.m.
         20
            unincorporated California company;          Judge:      S. James Otero
         21 ONE DAY DOORS AND CLOSETS,                  Location:   Courtroom 10C
            INC., a California corporation; DAVID
         22
            WINTER, an individual; and ONE              Hon. S. James Otero
         23 DAY      ENTERPRISES, LLC, a                Magistrate Judge Alka Sagar
         24 Delaware  company,
                                                        Trial: 6/9/20
           25                        Defendants.
           26

           27
                   {02129297.DOCX}                      ]
           2g
                       DECLARATION OF DAVID WINTER IN SUPPORT OF DEFENDANTS'
                      OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR SUMMARY
                                             JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 2 of 80 Page ID
                                             #:6009




               1           I, David Winter, declare:

              2            1.          Except for those matters stated on information and belief, the facts set
              3
                   forth herein are true of my own personal knowledge and if called as a witness, I
              4

              5    could and would properly testify hereto.
              6
                           2.          I co-founded HighMark Digital, Inc.("HighMark") with my father-in-
              7

              8    law, Mike McElroy. In 2011, I was the Vice of President of HighMark.

              9
                           3.          Four Seasons Windows, Inc.("Four Seasons") were parties to a Master
             l0
                   Agreement.
              11
             12            4.          After Four Seasons and/or Dairl and Glenn Johnson stopped using One-
 0
 N
 ~~          13
~ s~~o             CutTM in or around November 2011, I did not request that Four Seasons return all
o ~°~~ ~ 14
v = Q ~;~
~ Q o ~~ 15
~'~°~~             materials containing confidential information or destroy all such materials and
~ ~y~.~
     L ~
                   certify that such destruction occurred. I do not believe that anyone else associated
 ~,~
 o           ~~
 M


             18    with HighMark made such a request.

              19           5.          Attached hereto as Exhibit "A" is a true and correct copy of e-mail
             20
                   correspondence sent by Richard Matulia to the Board of Directors of Plaintiff
             21
             22    HighMark Digital, Inc. ("Plaintiffl') in which I believe Richard Matulia disparages
             23
                   me.
             24
             25            6.          Attached hereto as Exhibit "B" is a true and correct copy of my July

             26
                   16, 2015, resignation letter to Richard Matulia, Plaintiff's Chief Executive Officer.
             27
                   oz ~ z9z9~.~ocx }                                 2
             28
                      DECLARATION OF DAVID WINTER IN SUPPORT OF DEFENDANTS'
                     OPPOSITION TO HIGHMARK DIGITAL, INC.'S MOTION FOR SUMMARY
                                            JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 3 of 80 Page ID
                                           #:6010




                1          7.        Attached hereto as Exhibit "C" is a true and correct copy of my July 9,

                2 2015, correspondence to Glenn Johnson making it clear that I would not bring over
                3
                  any dealers or assets from HighMark or do anything to the detriment of HighMark.
                4
                5          8.        Attached hereto as Exhibit "D" is a true and correct copy of records
               6
                    provided to me by Wells Fargo regarding my personal bank account in July of 2015,
                7
                8   putting me on notice of changes being made to the account.
                9
                           9.        Attached hereto as Exhibit "E" is a true and correct copy of records
               10
                    provided to me via email by Facebook regarding my personal account in July of
               II
               12 2015, putting me on notice of changes being made to the account.
   0
   0
   N~ ~        13
~ ~~~o                     10.       I believe that my personal Wells Fargo bank account and personal
o ~°~~M        14
        ~~
,'
~~ Q U°~
      o ~.~
          °~   15   Facebook accounts were accessed by HighMark shortly after my resignation in July
F ~,~~~
~ ~ ~-'xw~     16
°~~ ~~~~.           of 2015. The changes to my personal Wells Fargo Bank Account included the
   o~          17
  M

               18   changing of my and my wife's personal password and the removal of my and my

               19   wife's name and contact information. I was not informed by HighMark that changes
               20
                    were going to be made to my Wells Fargo bank account and my personal Facebook
               21
               22 account prior to when such changes were made. I did not consent to HighMark
               23
                    making changes to my personal Wells Fargo bank account and my personal
               24
               25   Facebook page.

               26
                           1 1.      I believe that my personal Facebook page was accessed and the account
               27
                    02129297.DOCX;                                3
               2g
                       DECLARATION OF DAVID WINTER IN SUPPORT OF DEFENDANTS'
                      OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR SUMMARY
                                             JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 4 of 80 Page ID
                                             #:6011




                 l   settings were changed. The changes included the changing of my personal password

                2    and the removal of my personal email account. I believe that these changes were
                 3
                     made by HighMark.
                4

                 5           12.       I brought a claim before the California labor commissioner for unpaid
                6
                     wages and unreimbursed expenses against HighMark in 2016. I was successful in
                 7

                 8   my claims before the labor commissioner. I secured a judgment against Highmark in

                 9
                     the amount of $221,875.53. Attached hereto as Exhibit "F" is a true and correct
                10
                     copy of the filed judgment in Placer County dated July 18, 2016 and the Order,

    0           iL Decision or Award of the Labor Commissioner.
    0
    ,,,     13
~ ~~~o                       13.       In August of 2015 I began employment for Casablanca Design Centers,
o ~°~~M 14
  _ ¢~~
~ ¢ o ,~ .~ 15
~'~°~°~              Inc. and ended my employment with that company in December of 2016. In January
~ ~~~~
~ ~~a 'X 16
a ~~ ~~-~.
O   ~   L ~ Q
                     of 2017 I began employment for One Day Enterprises, LLC and remain an
    o ~'        17
    M


                18   employee of that company as of the date of this declaration.

                19           14.       In or around November 2019, I instructed an employee of One-Day
                20
                     Enterprises, LLC to contact Holz-Her GmbH ("Holz-Her") and request that they
                21
                22   provide a sample HOP file for cutting a door. A true and correct copy of the sample
                23
                     HOP file Holz-Her provided is attached hereto as Exhibit "G."
                24

                25           15.       While I was affiliated with HighMark, I believe that CadCode and

                26
                     HighMark did not execute a confidentiality or trade secret agreement regarding
                27
                     02129297.DOCX }                               4
                2g
                        DECLARATION OF DAVID WINTER IN SUPPORT OF DEFENDANTS'
                       OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR SUMMARY
                                              JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 5 of 80 Page ID
                                           #:6012




             1   Plaintiffls use of the CadCode Software to generate HOP files.

             2           16.       One Day Enterprises, LLC operates from its door manufacturing
             3
                 facility in Rocklin, California, and has done so since the opening of the Rocklin,
             4

             5   California facility in January 2017.
             6
                         17.       Manufacturing interior doors using electronic measuring devices and
             7

             8   computer numerical control ("CNC") machines is a widely-known process. Jeld-
             9
                 Wen, Inc. ("Jeld-Wen"), aworld-wide manufacturer of windows and doors and
            10
                 largest global door and window manufacturer, launched its interior door
            Il
       12 replacement program in or around 2009. Attached hereto as Exhibit "H" is a true
  0
  0
  N
  ~~N
       13
~ ~~~o    and correct copy of a November 23, 2009, announcement of the Jeld-Wen interior
o y°`~M 14
U ~ Q o<~
~~ V ~
~ ¢ o~~ 15       door program, which is publicly available at: https://windowanddoor.com/news-
w ~~~,o~
~ ~~-'~ 16
O >~~,
a ~~             item/companies/jeld-wen-launches-interior-door-replacement-proms.
  o ~'      17
  M

            18           18.       Jeld-Wen produced brochures describing the use of electronic

            19   measuring devices and CNC machines to manufacture doors. Attached hereto as
            20
                 Exhibit "I" is a Jeld-Wen marketing brochure demonstrating the use of Jeld-Wen's
            21
            22   electronic measuring the —the "Door Digitizer" — and a Komo CNC machine to
            23
                 manufacture interior doors.
            24

            25           19.       HighMark once had a partnership with Jeld-Wen under which Jeld-

            26
                 Wen produced doors for HighMark. HighMark would send raw measurement data
            27
                 U2129297.DOCX }                              $
            2g
                    DECLARATION OF DAVID WINTER IN SUPPORT OF DEFENDANTS'
                   OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR SUMMARY
                                          JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 6 of 80 Page ID
                                          #:6013




               1     from HighMark's measurement device to Jeld-Wen for processing by Jeld-Wen's

              2      proprietary conversion code and the CAM software used by Jeld-Wen. Jeld-Wen
               3 '
                     manufactured the doors on their CNC machines and returned them to HighMark or
              4

               5     HighMark's customers.
              6
                            20.        John Ambruz and Paul Bernards, members of the HighMark Board of
               7
               8     Directors, were previously employed by Jeld-Wen and were involved in

               9
                     negotiations between HighMark and Jeld-Wen and were intimately aware of Jeld-
              l0
                     Wen's system for processing doors, including the use of a measuring device and
              11
              12     proprietary conversion code.
  0
  0
  N
  ~~          13
~ ~~~o                      21.        Michael McElroy sold his interior door replacement company, Interior
o ~°`~M 14
U = ¢ cc~

~ Q o~~ 15
~'~~°~               Door and Replacement Company ("IDRC"), in 2015.                IDRC uses electronic
w y c c. o~
~  ~ ~~X 16
O > ~~
a.'~ o~'~~..         measuring devices and CNC machines to manufacture replacement interior doors
  0 ~'       17

  M           18     and continues to operate from its facility in Santa Clara, California. IDRC is a

              19     direct competitor of HighMark.
              20
                            22.        CadCode had the ability to translate XML generated by the MetaWorks
              21
              22     Software into machine-specific code readable by CNC machines produced by
              23
                     different manufacturers. HighMark cut doors on CNC machines manufactured by
              24

              25     several companies, including Komo, Biese, Rierge, and other manufacturers.

              26
                            23.        When the Master Agreement was drafted, CAM software capable of
              27
                     02129297.DOCX }
              2g
                        DECLARATION OF DAVID WINTER IN SUPPORT OF DEFENDANTS'
                       OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR SUMMARY
                                              JUDGMENT
            Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 7 of 80 Page ID
                                              #:6014




               1   translating XML into machine-specific cutting instructions, was intended to be

               2 installed locally onto HighMark licensees' CNC machines or local computer at the
               3
                 customer's location. Licensees uploaded door frame measurement data to
               4
               5   HighMark and downloaded converted XML files generated by the MetaWorks
               6
                   Software, not machine-specific cutting instructions, which were at that time were
               7
               8 generated locally by software installed on the customer's CNC machine or local
               9
                   computer.
              ]0
                          24.       Dairl and Glenn Johnson did not express an interest in partnering or
              11
         12 otherwise going into business with HighMark prior to my resignation in July 2015.
  0
  0
  N~~    13
~ ~~~o      My understanding is that they were interested in working with me personally.
o ~~~M 14
      ~;
~ ¢ o.~~
~ ~~~a
o ~ ~WQ    16
     F"' w
G~.'c c~a                 I declare under the penalty of perjury under the laws of the State of California
   0~~        ~7
    ~n
   M

              18   that the foregoing is true and correct, and that this declaration was signed on January

              19 3, 2020, in Sacramento, California.
              20
              21
                                                                     1
              22
                                                                         David Winter
              23
              24
              25
              26
              27
                   02129297.DOCX}                               7
              2g
                      DECLARATION OF DAVID WINTER IN SUPPORT OF DEFENDANTS'
                     OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR SUMMARY
                                            JUDGMENT
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 8 of 80 Page ID
                                  #:6015
   Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 9 of 80 Page ID
                                     #:6016
11;5!2019                                    Highmark Digital, inc M~k~Q~q~se We CancellPostpone Today's BOD Call

                     w !(
                                                                                   Richard Matulia <richard(,r~' highmarkdigital.com>




  Propose We CanceUPostpone Today's BOD Call
  8 messages
                                                                                    Thu, May 28, 2015 at 12:57 PM
  Richard Matulia <richard@highmarkdigital.com~
                                                                         stments com>, Paul Bernards
  To: John Ambruz <jfambruz~gmail.com>, Jonathan Morgan <jmorgan@mmainve
  <pbernards@bell net>, david townsend <dhtownse nd20@gm ail.corr►~

    Gentlemen,
                                                                                     on me for not insisting sooner, but it is
    With all due respect, I do not wish to continue to go through the motions. Shame
    not acceptable to me to continue to report the same things.

     Are we getting progress? Yes

     Is it worthwhile progress? Not really.
                                                                                                          exceeding last months
      didn't sign up for mediocre, so I won't pretend that I accept it. To say that I'm proud of hitting
                                                         2,500+  doors, etc.  Praising  the progress   of 1,200 or 1,500 is pathetic.
     results is BS. We all know that we need results of


                                                                                            as a draft/surface level...
     I'm overly passionate about the success of this business, so here's what I'm proposing
                                                                                              sales by 1,000+ doors means you
     Ceasing to do business development (.e. dealers) and having the goal of increasing
                                              or profession al.   A recent experimen t indicates we don't have the plan or
     need a really good sales/marketing plan
                                                                                                    shocking results. I forced 2
     personnel to accomplish this. My experiment, which I have no expertise or skills, provided
     promos with virtually no thought and to be implemen  ted   in 1 day and gone in a  week.




                                                                                                                    g-Pb3A1 50 24448 0960. .   t/7
 https~!lmail google.com/mall/ui0'lik=5b(70517a&view=pt&search=alldpermlhld=thread-t%3A1502444809603837 3928s1mpl=ms
                                                                                                            EXHIBIT A
                                                                                                                                 HM D 1.0006704
CONFIDENTIAL                                                                                                   8
  Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 10 of 80 Page ID
                                     #:6017
11/5/2019                                         Highmark Digital, Inc N~`i14~'~se We Cancel/Postpone Today's BOD Cal.

                                                                                                         spent $100k between
    Jumping back into business development appears to be a critical necessity, however, we have likely
    November and March with ZERO results. We can't  just jump  back  into signing up people just for the sake of signing them
    up. Results &Criteria must be achieved.
                                                                                                           previous failures of
     cannot allow the organization to continue to run as "Damage Control Unlimited" - as you all know the
               Depot, Lawsuits, and  spending  countless  man-hours over the last 90 days to collect X4,500 over less than 50
    OC, Home
    doors from Boston.

    If you want drastic change 8~ improvement (which I do), we have to make some drastic decisions
                                                                                                              away from
    Bagg -decision made, just awaiting contractor's license. Status check estimates that we are still 2 weeks
    approval.
                                                                                                       and clearly embraced
    Dave: the results warrant corrective action. Title change and responsibilities must be addressed
    by all. There is currently not clear.
    - Full time marketing: Franchises hate him -however this is 1 of the company's most critical priorities
    - Dealer development: everyone knows this story
    - New Laser or dealing with TPR: nothing Joe can't handle
                                                                                                      but they must come with
    So what exactly is the right position/responsibility? Are we stuck? I'm very open to suggestions,
    quantifiable, value-added resuRs.
                                                                                                     risks with change, but
     For the right things to happen, we need the right people, not anchors. I know there are assumed
     we cannot afford to stay the same.
                                                                                                          for questions if you
      propose we cancel today's call and regroup for a strategic call early next week. I can be available
                                                            I will cancel/post pone. Dave has excused   himself anyways due to
    wish to contact me directly. Unless anyone disagrees,
    travel/meeting Dan in Chicago  to take over his marketing.

     For the sake of reporting, I've attached the most current sales by location results.

      a pologize if I've said anything out of line, but I don't think I provide the right value by staying complacent.




     ,~ 90 Plan -May Results Through 5-27.pdf
        413K


  John Ambruz <jfambruz~gmail.com>                                                   Thu, May 28,2015 at 1:02 PM
  To: Richard Matulia <richard@highmarkdigital.com>
                                                                                         Morgan
  Cc: dave townsend <dhtownsend20@gmail.com>, Paul Bemards <pbemards@bell net>, Jonathan
  <jmorgan@mmainvestments.com>


     Agreed on all fronts.

     John Arnbriiz
     {914) 319-586 tcelij

     [Cu,ited tex; hider•)


   Jonathan Morgan <jmorgan@mmainvestments.com>                                               Thu, May 28, 2015 at 2:14 PM
   To: Richard Matulia <richard@highmarkdigit al.com>, John Ambruz <jfambruz@ gmail.com> , Paul Bernards
   < pbernards@bell.net>, david townsend <dhtownsend20@gmail.com>


     Hi Ricltiara,



     (VO, i t,Ip3l~T TF:Ii1K )-o;3'lP. Sa:(~ 3flything ^i~t   of EinP. ~,'ve. neei: To knrw tiJh:at yeu reail~~ Th:r.k. Yoi; live it Fv~ry rf:~y.

 https //mail.google.comlmaillWO?ik=f5bf10517a&view=pt&search=all8permthid=thread-f963A1502444809603837392&simpl~tsa-f963A7~0244480960...             2f/
                                                                                                                          EXHIBIT A
CONFIDENTIAL                                                                                                                 9                HMD1.0006705
   Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 11 of 80 Page ID
                                      #:6018
                                               Highmark Digital, Inc Md        se We Cancel/Postpone Today`s BOD Call
11/5/2019



                                                                                                   trtF~ fi:st baard rr~eutir~
    i thing the i7iarkctir~g/~>rorno poi~it you ~7~ake cnr3~es bacsc t~~ the discussion follawir~g
                                                                                     i' Javc  has beEr~   sa~ctaging the r~?ark ling
    aEtendeci - rnarRF~ting isn't e~i~u~h; you ne~.~d ~o havc tF~e ~;~~~: strategy.
    rtiar~ager~s strategy, lhat needs to ~c ~ai.~ri ;;are oF.



                                                                                              signi!~~g i~p morP dealers is fi!~F ~~~ay To
    As far as busir~e~s development gees, I thi►ik you're ri!;t~~#, but ~'n~ not cc~ntinr,~r1
    ga. ~i~~Fy ger.~rally don't ha~ie enough ~.ksr. ire tl~e name to rea'ly commit.


                                                                                             calf in, but ~!nas~ go ahead without
    t wit: bc> in me~t~ngs all aro~;r~d the Uk roc>xt wec~., so ~ prouabiy won'i ~e ably to
    m~. I will email any further thoughts !gave ar~d E~ncauragc everyone        else to do  the  same.



                                                                                                                      to do the joh. ~he only
    ! t~hinK wF ail a~;rae ti7at c~~~astic ac~.ia~~~ is r~rcessa~y aria yc~u're the guy t:~F lz+.~at~d I~as chase:i
    q:aa..::r,'or i~ hOVv C3El W8 hP.I~ YOU T.O FYFCUi?.



    ;c.~nathan




    ;nncthan R?::r~~i7ir

     Exeruti►~e tii%c~•Pr~>sid%f~tt



     Mcsr~a~ M~i~hen & Assr~tia~r~s Limited

     ~.~3 Tnrantr~ Sr.~•e~t



     1~'i3in Phorc: R11t•?E~E••zs31 ExL'. 233

     T~~E! Frei.>: 3.36E,.!#".3•E;4~7

     v~;~~vwi. m~ra~nv~stments.com

     ~ 4~otcd text hiddon~




     ~~~ft~
     PhiSh(Fraud
     Not sparn
     ~org~t previous uat~


   dove townsend <dhtownsend20~gmail.com>                                                                         Thu, May 28, 2015 at 2:54 PM
   To: Richard Matulia <richard@highmarkdigital.com>

 htt ps.!/mail.google.com/maiUu/0?ik=f5bf70517a&view=pt&search=all8permthid=thread-P963A1502444809603837392&simpl—~tssx-f%3A'L~0244480960 ..    3!7

                                                                                                                      EXHIBIT A
                                                                                                                                HMDI.0006706
CONFIDENTIAL                                                                                                            10
  Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 12 of 80 Page ID
                                     #:6019
                                                                                                               Call
11/5/2019                                    Highmark Digital, Inc tv~~L}~p`~se We Cancel/Postpone Today's BOD

    l;ici~atti,



                                                                                    the ~S and e~;er cr~rr~plicaiiorz the "sales
    You rave ~x~y'ul~ ~~:ppr~rt. 1'rr: a bard nvsec: fac,ory oi:y, I gei t?rc>;~ of
                                                                                               vvt;at I vva;.a~~ d^. !take r~ pris~rar;j
    nrofessiona~s" rrea`.e. ! ~?.^,t ~vhaY your szyin~, p~~st~~ yaur aUenda; as it eS P.XB~~i~



    1"hai~ks



     Uavc




    From: Richard Matulia [mailto:r3rhar+:€~~~hg~r~i~rkdigta, c:oni]
    Sent: May Z8, 2015 1 :57 PM
    70: Jahn Ambruz; Jonathan Morgan; Paul Bernards; david townsend
    5ubj~ct; Propose We Cancel/Postpo~~e Today's BOR Call



     Gentlemen,

    [Quf~ted text t~ ~rder.]


                                                                                            Thu, May 28, 2015 at 3:11 PM
   Paui Bernards <pbernards@beU.net>
   To: Jonathan Morgan <jmorgan@mmainvestments.com>
                                                                           2@gmail.com>, david townsend
   Cc: Richard Matulia <richard@highmarkdigital.com>, John Ambruz <jfambru
   <dhtownsend20@g mail.com>
                                                                               will present his go forward recommendation
     We need a call Monday. 4pm edt. Just the five of us as available. Richard
     and we will agree on mandate.

     Richard please send a calendar invite and dial in.


     (C~oted text hieder]

               [Q:icted teat hiddor~J
                ~ Qucted t•a>'t h:dden~

               <image001.png>


                                                                                                       we have likely spent
               ,lumping back into business development appears to be a cnticai necessity, however,
                                                                            We  can't justjump hack into signing up peapls
               $100k between November and March with ZERO results.
               just for the sake of signing them up. Results 8 Criteria rr~ust be achieved.



                                                                                                      you all know the
                I cannot aAow the organization to co3itinuc to run as "Damage Control Un:imited" - as
                                                                  and spending countless man••hour s over the last 90 days to
                previous failures of OC. Home Depot, Lav~suits.
                collect $4,500 over less than 50 doors firom Boston.



                If you want drastic change & irnprovement (which I du}, we have to make some drastic decisions.



                                                                                                                       96~A]50244480960..   4!7
 https i/mall.google.com/ma~Uu/O~ik=f5bf70517a&view=pt&search=all&permthid=thread-f%3A15024448096038373928simpl=msq-t
                                                                                                              EXHIBIT A
CONFIDENTIAL                                                                                                    11               HMD1.0006707
   Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 13 of 80 Page ID
                                      #:6020
11/5/2079                                    Highmark Digital, Inc N~il4~~se We Cancel/Postpone Today's BOD Call

            Sagy -decision made, ~usl aevaitiny contractor's license. Status check estimates that vae are still 2 weeks
            away from approval.



            Dave: the results warrant corrective action. title change and responsibilities must he addressed and
            clearly embraced by alt. There is currently not clear.

            - Full time marketing: Franchises hate him -however this is 7 of the company's most critical priorities

            - healer developments everyone knows this story

            - New Laser or dealing with TPR: nothing Joe can't handle



            So what exactly is the right positionlres~onsibility? Are we stuck? I'~n very open to suggestions, but they
            must come with quantifiable, val;~e-added results.



            For the right things to happen, w~ need the nght people, not anctzors. I know itiere are assumed risks ~vitfz
            change, but we cannot afford to stay the same.



             propose we cancel today's call and regroup for a strategic call early next week. I can be available for
            questions if you wish to contact me directly. Unless anyone disagrees, I will cancel/postpone. Dave has
            excused himseEf anyways due to travel meeting Dan in Chicago to take over his marketing.



            For the sake of reporting, I've attached the most current sales by location results.



              apologize if I've said anything out of line, but I don't think I provide the right value by staying complacent.




            (Q~cte~ teat hiddonJ




 https //mail.google.com/mail/WO?Ik=f5bf70517a8vlew=pt&search=all&permthid=thread-f963A1502444809603837392&slmpl=msq-f963A150244480960... 5/7
                                                                                                            EXHIBIT A
CONFIDENTIAL                                                                                                  12              HMD1.0006708
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 14 of 80 Page ID
                                   #:6021
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 15 of 80 Page ID
                                   #:6022




       HighMark Digital, Inc
       CEO Richard Matulia
       1751 Aviation Blvd., Suite B
       Lincoln, Ca 95648
                                                                                        July 16, 2015

       Dear Mr. Matulia,
                                                                                     HighMark
       As of Thursday, July 16, 2015, I am resigning from my employment with
                                                                         and  roles within
       Digital, Inc,("Highmark") and subsequently from all positions
                                                                                             es. I
       HighMark, as well as with any and all of its parent, subsidiary or affiliate compani
                                                                                       transitional
       will stay on for one additional day, Friday, July 17, 2015, to assist with any
       work that Highmark might need.
                                                                                   me
       Upon my resignation and termination of my employment, Highmark owes
                                                                                  followi ng
       $167,692.32 in unpaid salary, accreted vacation and loans, pursuant to the
       breakdown:

           • Unpaid salary — $137,735.42
           • Accrued vacation — $20,827.90
           • Short-term loans when I helped the company cover payroll — $9,129.00

       In addition, Highmark owes me my final paycheck for the most recent pay periods.
                                                                                             July 17,
       I expect to pick up my final paycheck including the items above on my last day,
       2015.
                                                                                          s that I
        By means of this resignation letter, I also relinquish any and all board position
                                                                                               ed
        currently hold with Highmark, as well as any duties or obligations that are associat
        with those board positions.
                                                                                              or
        Upon my resignation, it is my understanding that I will no longer have any duties
        responsibilities with respect to Highmark. I will also have no past, present, or future
                                                                                         anding and
        obligations to Highmark. Furthermore, upon my resignation, it is my underst
                                                                    all of the duties, function s,
        expectation that Highmark will take full responsibility for
                                                                                   relation ship with
        commitments and obligations associated with my employment or other
        Highmark.
                                                                                               rk
        As soon as practical after receiving this resignation letter, 1 request that Highma
                                                     and registra tion pertaini ng to Highmar  k's
        remove my name from all documentation
                                                                              ent  entities, banks or
        business, including documentation and registration with governm
        financial institutions, or any other entities. This includes, but is not  limited to,
        documentation and registration with the Contractors State License Board, any bank
        accounts that Highmark or its parents, subsidiaries, or affiliates have with U.S. Bank,
        any of Highmark's merchant accounts, any documentation and registration with any other
        state or federal agencies (including, but not limited to, the California Secretary of State,




                                                                                           DEF_000180
                                                                                                     EXHIBIT B
                                                                                                        13
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 16 of 80 Page ID
                                   #:6023




       the California State Board of Equalization, etc.), and any other documentation, whether
       public or private, that lists me as an director, officer or employee of Highmark.

       In addition, this letter shall serve as my notice that I no longer consent to being a personal
       guaranty for Highmark (or any of its parents, subsidiaries, or affiliates) on any credit card
       accounts or other lines of credit, and this letter serves as revocation of any agreements
       where I agreed to be a personal guarantee for any accounts used by Highmark (or any of
       its parents, subsidiaries, or affiliates). These accounts include, but are not limited to, any
       Wells Fargo credit card accounts for Grand Mark Solutions, Highmark Digital, or
       HomeStory, any lines of credit for HighMark Digital, any credit card accounts with
       Home Depot, any credit card accounts with Shell, and any other credit cards or lines of
       credit for Grand Mark Solutions, Highmark Digital, HomeStory, or any of Highmark's
       parents, subsidiaries,.or affiliates.

       It is my understanding that this resignation letter comports with all provisions and
       requirements of any employment agreements, any stock purchase agreements, and other
       agreements, bylaws, or procedures that may exist.

       Please let me know if you have any questions and I wish you the best.

       Thank you,




       Dave Winter




                                                                                          DEF_000181
                                                                                                  EXHIBIT B
                                                                                                     14
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 17 of 80 Page ID
                                   #:6024
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 18 of 80 Page ID
                                   #:6025




  Attachments:                 One Day Proposal.docx



  from: Dave Winter <davemwinter@yahoo.com>
  Sent: Thursday, July 9, 2015 8:37 AM
  To: gjohnson@interiordoorco.com
  Cc: Dave Winter <davemwinter@yahoo.com>
  Subject: Re: One pay Doors &Closets

  Glenn,

  Th=nk you for the phone call a few moments ago. I am excited to move forward =aced on our
                                                                                            offer of a
  conversations and points we discussed (outlined below) and I a=preciate your proposal and
  signing bonus upon committir~g t=is week.

        The production assets=of Casablanca will be transferred over to One Day Doors and Closets
                                                                                                     t at
        (OD)i= approximately one year and OD will assume all third party debt on the equ=pmen
        that time.
                                                                                                       the
          will=be the CEO and therefore be responsible for the overa(I organization. Dair= will lead
         production/manufacturing side, Adam with  marketing  both to =ell dealershi   ps and doors and
                                                                                                 wherever
         closets through dealerships, and you selling=and sales training. I will of course help
        can in the above and =1so with the operations structure, technolog   y and  other  areas.

         <=i id="yui_3_16_0_1_1436366276011 10875">I cannot bring over any dealers =r assets
         from my existing company or do anything to the detriment of that =ompany. This is an area that
         we should stay clear of for the protection of=all and ensure that we are ethical in all areas. This
                                                                                                        of
         doesn't mean that if=a HomeStory dealer doesn't approach us we couldn't take advantage
         the o=portunity.
                                                                                               number
     • To clarif=, the salary increase will occur when the total (from Casablanca and Beale=s)
       of doors hits 2,000 in a month.
     • Within the next week, a basic employment agreement an= partnership agreements wilt be
       written to include details. I can get this=done.
     • My employment and in=olvement will need to remain confidential until we both agree that it is
       a=vantageous to make it publicly known.
     • These discussions shall always remain confidential. =/li>

   am ver= excited about this business plan and the opportunity to bring our knowled=e, experience
  and strengths together. Not that it guarantees success, but = am quite confident in our future. I will
  give notice to my existing emplo=er within the next few weeks so I would anticipate getting started
  with yo= approximately August 3.

  Thanks again and I'm looking forward to joining your team and Besting started soon. Please call me
  for any reasons.

  Regards,

  Dave Winter                                                                                 Exhibit No. 23

                                                                                                  D. Winter
                                                                                                  3/20/k9
                                                                                               E~v~teln W:,,:+.,,,.
                                                                                             ~~R RPR, C5R No. t2~55 ~

                                                                                            EXHIBIT C
                                                                                               15
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 19 of 80 Page ID
                                   #:6026




  On Thursday, July 2, 2015 9:26 PM, "gjohnson=interiordoorco.com" <gjohnson interiordoorco.com>
  wrote:




  Dave,
  We are pleased to provide you with the attached=L01 to kick off our new business venture. Let's talk
  in the morning= We're ready.


  Respectfully,

  Glenn Jo=nson
  Interior Door &Closet Company
  Interior Doors ~ Closets ~ S=utters
  310.779.5514 cell www.InteriorpoorCo.com




                                                                                        EXHIBIT C
                                                                                           16
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 20 of 80 Page ID
                                   #:6027
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 21 of 80 Page ID
                                   #:6028




           From: Wells Fargo Online <~I r ~'Q notif~.welisfa~; ~ ~ ~m>
           Subject: Your Wells Fargo contact information has been updated
           Date: July 17, 2015 at 10:00:27 AM PDT
           To: davemwinter(~,~va ~ LtL




            We have updated your contact information

              • Phone Number
              • Email Address
              • Mailing Address
              • Home/Permanent Address
            For details about what changed, sign on to Messages and Alerts.
            To view the updates, or make additional updates, sign on to update your contact information.




                                                                                                           DEF_000196
                                                                                                            EXHIBIT D
                                                                                                                17
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 22 of 80 Page ID
                                   #:6029



                                                                                                           immediately at 1-
              If you did not make this request online, by phone, or at a Wells Fargo store, please call us
                                                                                                      We   are available 24
              800-869-3557 (for personal banking) or 1-800-225-5935 (for small business banking).
              hours a day,7 days a week.

            yygllsfargy.com ~ baud Information Center
                                                                                                                       account. The
            Note: You may also receive this alert if you area "Guest User" with view-onry access on another customer's
                                                                                                               Administrator for
            Administrator on those accounts may have recently updated your email address. Please contact the
            assis',ance.

            Please do not reply to this email.

            a00f5963-b67f~9a0-9241-87474a5d6bed




      Regards,

      Dave Winter
      CEO, One Day Enterprises, LLC.

      dave _onedayhq.com
      916-244-2417




                                                                                                                 DEF_000197
                                                                                                                  EXHIBIT D
                                                                                                                      18
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 23 of 80 Page ID
                                   #:6030




          From: Wells Fargo Online <~lertsa:rlotift.~vellsfarg~>
          Subject: Wells Fargo Username Change Confirmation
          Date: July 17, 2015 at 10:48:12 AM PDT'
          To: day em~~~inter!d-yahoo.c~m




           Your username has been changed

           Your Welis Fargo username has been changed. Please use your new username the next time you sign on.

           To make additional changes to your profile, i     nand go to Account Services.

           If you did not make this username change, please call Wells Fargo immediately at 1-866-867-5568. We are
           available 24 hours a day, 7 days a week. Please do not reply to this email.

            For all other Online Banking related inquiries, please call Wells Fargo Online Customer Service at 1-800-956-



                                                                                                        D E F_000198
                                                                                                           EXHIBIT D
                                                                                                              19
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 24 of 80 Page ID
                                   #:6031



              4442.




            bSdOfOdd-6b11-497a-b327-58f15052a295




      Regards,

      Dave Winter
      CEO, One Day Enterprises, LLC.

      dave(~nedayh~.com
      916-244-2417

      www.OneDayDoorsAndClosets.com




                                                                 DEF_004199
                                                                  EXHIBIT D
                                                                      20
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 25 of 80 Page ID
                                   #:6032
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 26 of 80 Page ID
                                   #:6033




          From:"Faccbook" <~~f1t_vti+v4fv4it9_li:f~ssl~s~3~~iLss~m>
          Subject: Somebody requested ~ ncK passR•ord for }•our Fscebook account
          Date: July 17, 2015 at 9:34:10 AM PD7
          To: Dave Winter <dn~cnnvinterrR:vahoo ~>
          Reply-To: norcply <no       ,Cg ~f ~~pp,~maiLcom>




                               N ~~Y ailoed to r~rt yarr Fxeboolc password.
                       Uick tx+u tc (1y~1}N Y4S~ L* U.
                       Noarr~ivei~% Yw on enter tl~e fdlorNrg pa~eword reset Code:

                                                                            592313

                       Didn'tre~uest tlus char~get
                       If you didn't regast a rnw pa~vard. k'~ ~~ ►,r,w ~~rrrt.Y.a~,.




                      1Ms massge a as sru to                              u ywc ~e~uest Fsttbc+uk tut.A~ioa'1   4t5.?U Hwt
                                                                   1(X105. Pub Atro. CA 91303




                                                                                                                    i        111 :~
                                                                                                                             EXHIBIT E
                                                                                                                                21
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 27 of 80 Page ID
                                   #:6034




      Regards,

      Dave Winter
      CEO, One Day Enterprises, LLC.

      dave(cdo~edavha com
      916-244-2417

      vrww OnoDaYDo9rsAndClos~~~ com




                                                                 DEF_000183
                                                                     EXHIBIT E
                                                                        22
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 28 of 80 Page ID
                                   #:6035




           From: "Facebook" <~eciuitv~~ifacebookn~ail.cou~>
           Subject: Facebook password reset
           Date: July 17, 2015 at 9:36:17 AM PDT
           To: Dave Winter <dav~iiw~iiter~'~~oo_conu
           Reply-To: noreply <nor 1y~faceboQ~i~tail.coui>




                               Hi Dave,
                               Your Facebook password was reset usual the email addre~ ~yg~11ig1~.11t~il4(1jStltal.com on
                               Friday,?uly 17, 2015 at 9:36am (PDT).

                                C~ratu~g syst<<~i           VJinciows
                                Browser:                    Firefox
                                IP address                  2602:304:b355:9a80:a00f:524:7467:7e9d
                                F Stia►a~:ci It~~ation~     Richardson, TX, US
                              If you dfd thls, you can safely disregard tfiis email.
                              If you didn't do this, please srcure vti~ur ~cic,unt.

                               Thanks,
                               The Facebook Security Team




                                                                                                         DEF_000184
                                                                                                                EXHIBIT E
                                                                                                                   23
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 29 of 80 Page ID
                                   #:6036



                 I his r~•~essage v as s«_roc to ~(avernwinter(wvahoo.com at your ren;va:st.
                 Facebo_>k, tnc., Attention ; - :;uo      ,.           > 1005 Faso Alto, CA 9~+'.0i




                     ■




      Regards,

      Dave Winter
      CEO, One Day Enterprises, LLC.

      d ave{~on~ edavhQ.com
      916-244-2417

      ~~:4nv OneDavDoorsAndClosets.com




                                                                                                      DEF_000185
                                                                                                          EXHIBIT E
                                                                                                             24
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 30 of 80 Page ID
                                   #:6037




           From:"Facebook" <s~ciu~iq!j(~facehaokivail.coui>
           SabJect: Facebook primAry email changed to ~~~eCa~hiehm~rk~~ fal.com
           Date: July I7, 2015 at 12:31:22 PM PDT
           To: Dave Winter<~~ysm~tinter~~ahoo_cc~>
           Reply-To: noreply <i~~renlv(2facct~ttakmail.com>

             facebook


                                Hi Dave,
                                Your prmary ema~ address or phone number w~ changed from dare~,~wNtterC~valzoo.c~
                                to dave h~ghmarkdioital.com on Friday, )uly 17, 2015 at 12:31pm (POT).
                                If you dEd this, you can safely d~epard tfiis ema~.
                                If you didn't do ihis, please ~cur~ vo~~ a.<o~.m~
                       —~
                                Thanks,
                                Tf~ FaceboWc Security Team




              t -           r     dave~~winterCa~vahoo,com at .




                                                                                                  DEF_000186
                                                                                                         EXHIBIT E
                                                                                                            25
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 31 of 80 Page ID
                                   #:6038




      Regards,

      Dave Winter
      CEO, One Day Enterprises, LLC.

      S1tLKsIQ?4Il~s~Y~A.C~Q
      976-244-2417

       , v OnaDa
      w~              orsAndCfosel~.com




                                                                 DEF_000187
                                                                     EXHIBIT E
                                                                        26
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 32 of 80 Page ID
                                   #:6039




          From:"Facebook" <sect~ritv(d~f~~tx~oknail com>
          Subject: s1~YeID~1~C~'~Ahoo.com remo~•ed it~om ~•oui• Facebook account
          Date: July 17, 2015 ai 12:31:37 PI~4 PDT
          To: Dave Winter ~c~?vemwinter(~i yahoo_cQ1i1>
          Repi}•-To: noreply <uQr~1;~a~Q9l~~~1~~t~>




                                         hi Dave,
                                        The email address {i~1YemwinterAvahoo.com was removed from your Facebook account on
                    .                   Fnday, July 17, 2015 at 12:31pm (PDT).
                                        It you did this, you can safely disregard this email.
            ~                 _~        If you didn't do this, please secwe your u~<ount.

                                        Thanks,
                                        The Facebook Security Team




             l~ ~     .,,.I(' Wily $ciit TG                              dt ~O~S: f!tj'If•St.
                :-t..~pk, lnc.. AttenLlon: Lh ~;dRrua~nt 415. f'O fk>x JlMH~S, 4'a:u .".''I ~,(A "v!3ii;




                                                                                                            DEF_000188
                                                                                                                EXHIBIT E
                                                                                                                    27
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 33 of 80 Page ID
                                   #:6040




      Regards,

      Dave Winter
      CEO, One Day Enterprises, LLC.

      dave(c~oned6ytlA~1
      916-244-2417

       www.OneDaypoorsAndCbsets.coin




                                                                 DEF_000189
                                                                     EXHIBIT E
                                                                        28
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 34 of 80 Page ID
                                   #:6041




           From:"Facebook" <sectui (g:f~cebookmail.com>
           Subject: Someone mad have accessed your account
           Date: July 17, 2015 at 3:35:31 PM PDT
           To: Dave Winter <,tlaYeruwLt~~&~lioo om>
           Reply-To: noreply <~~(~7,~'acgbool~ail.com>




             Hi Dave,
             It looks Ike someone may have accessed your Facebook attcw~t To secure your account, you'll need to a~+rer a few
             quesiwns and change your password the next time you go to Facebook.
             For your protection, no one can see you on Facebook until you secure yow account.
             Thanks,
             The Facebook Security Team




                                                artal~ooamail.cam .~'
                                 ~.             ~    ~                     ~ ~




                                                                                                             DEF_000190
                                                                                                                 EXHIBIT E
                                                                                                                    29
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 35 of 80 Page ID
                                   #:6042




      Regards,

      Dave Winter
      CEO, One Day Enterprises, LLC.

       ave~onedavha com
      916-244-2417

          .OnepayDoarsAhttClosets.com




                                                                DEF_000191
                                                                    EXHIBIT E
                                                                        30
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 36 of 80 Page ID
                                   #:6043




          From: "Facebook° ~srcuri ~ facebookmaiLcom>
          Subject:(650)814-8754 added to Four Faeebook accouut
          Date: July 17, 2015 at 3:39:18 PM PDT
          To: Dave Winter <S~ave~nwinter(~i~~alioo.co~'-
          Repl}'-To: noreply <norenivig:~b~Q~~~~,~o~>




                                    Ni Dave,
                                    The phone number(650)814-8754 was added to your Facebook account on Friday, July 17,
                    ■               2015 at 3:39pm (PDT).
                                    If you did this, you can safely disregard tha emaN.
                                    [f you didn't do this, please i~~r .c,ui ,iL;GUn~
                    --~
                                    Thani~t,
                                    The Facebook Security Team




                          .          . ilavetnvuirKctt3+ya      .com +t ~:>;u rc~u:;,
             .,   ...L,       ^,n    ~ ..h~li~t'trh~ ~tt 4:5 F'V jit;x 1!NY,1`>, P,~{~: i~1fU. C/1 ~43~13




                                                                                                            DEF_040192
                                                                                                                EXHIBIT E
                                                                                                                   31
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 37 of 80 Page ID
                                   #:6044




      Regards,

      Dave Winter
      CEO,One Oay Enterprises, LLC.

      ~s~9nedeYha~m
      91 Cr244-2417

      www.Onep~yDocxsAndClosets.com




                                                                 DEF_040193
                                                                     EXHIBIT E
                                                                        32
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 38 of 80 Page ID
                                   #:6045




           Fi•om: "Facebook" <.sectui n faceboak~uail~~tl~
           Subject: Logiu Approti~ats teas been turned on
           Date: July 17, 2015 at 3:39:31 PM PDT
           To: Dave Winter <davemwinter~a~~ho~=c~u~i>
           Reply-To: uoreply <~ts~~te~lY(~~acebool~i~tL.S~Ju>




                                Hi Dave,

                                Login Approvals is now activated. A security code is required when (oQging in from an
                      ■         unknown browser.

                               •    You can always bg in from a known browser.
                               •    Set up a~u ~ass.v,.~~ to lag into apps that can't ask you for your security code.

                                If you want to tum off Login Approvals, go to your   ~~~ Utz; __cu~ly~.


                                Thanks,
                                The Facebook Security Team




                 .,             ~ si~vemwin[erC~j~~ corn ;:~ ;:,       ,.. ,r




                                                                                                              DEF_000194
                                                                                                                        EXHIBIT E
                                                                                                                           33
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 39 of 80 Page ID
                                   #:6046
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 40 of 80 Page ID
                                   #:6047

LABOR COMMISSIONER,STATE C ,.:ALTFORI~TIA                                                              ~ (Por Court use on1Y)
Department of Industrial Relations
Division of Labor Standards Enforcement
2031 Howe Avenue, Suite 100
Sacramento, CA 95825                                                                                                  . .. ~.. _.. cr
Tei: {916) 263-2841 Fax: (916)Z63-2853                                                                         rup$rlor Ceur2 ut C:!oiarn)a
                                                                                                                    Co~~niy at Fs&ear

            SUPERIOR COURT OF THE STATE OF CALIFORNIA                                                                   JUL 18 2016
                                                                                                                       J~Ke Chaiters
                                                                                                                 ~x~ tt~~rc~ Cr7ifc~r G Clarb.
                                                                                                                    P'!. Ander;~n, f?ar~uty
  COUNTY OF Placer
                                                                         JUDICIAL DISTRICT

IPLAJNTIFF:
                  David Winter

                  HIGH'v1ARK DIGITAL, Irrc., a California corporation, GRAND MARK
                  So~uTtoNs, INc., a California corporation, each jointly and severally                  Court number
                  liable
                                                                                                          ACV 0038 183
STATE CASE NUMBER                                REQL:~:ST'1'HAT CLERK ENTER JUDGMENT AND J(.DGMENT ON FINAL
08 - 76615 CM                                    ORDER,DECISION OR AWARD OF THE LABOR COMMISSIONER

                                      REQ U~'ST THA T CLLRK ENTER JUDGMENT
The Order, Decision or Award ofthe Labor Commissioner has become final and the clerk is re                ested to enter judgment
immediately in conformity with the accompanying certified copy.
LA$OR COMMISSIONER,STATE OF CALIFORNIA                                 BY
na►TFn:        July 13, 2016                                                             Lewis                                       DEPUTY

                                                               JUDGMENT
A certified copy of a final Order, Decision or Award of the Labor Commissioner has been filed with this court. Judgment therefore is entered
as follows: plaintiff recover from Defendant.
 ( ~) $         182,825.97 for wages and expenses pursuant to Labor Code Sections) 98.1 and/or 2802;

(2) $                   0.00 for liquidated damages pursuant to Labor Code Section 1194,2;

(3) $            16,178.86 interest pursuant to Labor Code Sections) 98.1(c), 1194.2 and/or 2802(b);

(4) $            19.082.40     for additional wages accrued pursuant to Labor Code Section 203 as a penalty

(5) $                  0.00    for penalties pursuant to Labor Code Section 203. ] .

(6) ~             1.500.00 other (specify): Tor penalties pursuant to Labor Code Sections 2260 and 1198.5(k).
('7) $         219,587 23 Total Amount of Plaintiff's Award

(8) $             1,853.30     for post hearing interest pursuant to Labor Code Sections) 98.1(c), 1194.2 and/or 2802(b)
(9) $               435.00     for filing fee, pursuant to Labor Code Section 101, et: seq.

( ~ p) $       221,875.53 Total Amount of Judgment



] certify this to be a true copy of the judgment entered on~UL ' 8 ZQ~~      in Judgment b ok                            at page
or microfilm, pursuant to CCP 668.5                                   ~ ^ J~          ~
                                                               Clerk,

DLSE 545(2001) (Rev. 1/12}                      REOUEST'l'HATCLERK ENTER                       MENT                ~• ~~~~      J~~~~`    L.C, 98




                                                                                                                          EXHIBIT F
                                                                                                                             34
     Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 41 of 80 Page ID
                                        #:6048

      LABOR COMMISSIONER,STATF3 ~ 'ALIFORIV[A                                             For Co,       ~ Only:
      Department of Industrial Relations "
      Division of Labor Standards Enforcement
      2031 Howe Avenue, Suite 100
      Sacramento, CA 95825
      Tel: (916)263-2841 Fax: (916) 263-2853
     I Pla;r,tiff•
                       David Winter
                                                                                                 Number


     Defendant:        HIGHMARK D~cirAt,, INc., a California corporation, GRAND MARE:
                       SOLUTIONS, 1Nc., a California corporation, each jointly and
                       severally liable


     State Cusc Number                 ORDCR,DECISION OR AWARD OF THE LABOR COMMISSIONER
     08 - 76615 CM
       The above-entitled matter came on for hearing before the Labor Commissioner of the State of California
                                                                                                              as follows:
      DATE: May 27, 2016                 ❑CONTINUED TO:
      CITY: 2031 Howe Avenue,Suite 100,Sacramento, CA 95825
    2. IT IS ORDERED THAT: plaintiff recover from Defendant.
        S            90,488.47 for wages (with lawful deductions)
        $                  0.00 for liquidated damages pursuant to Labor Code Section 1194.2
        $            92,337.50 Reimbursable business expenses
       $             16,178.86 for interest pursuant to Labor Code Sections) 98.1(c), 1194.2 and/or 2802(b),
       $             19,082.40 for additional wages accrued pursuant to Labor Code Section 203 as a penalty
                               and that same shall not be subject to payroll or other deductions.
       $                  0.00 for penalties pursuant to LaSor Code Section 203.1 which shall not be subject to payroll or
                                                                                                                           other dedxc~ions.
       $              1,500.00 other (specify): for penalties pursuant to Labor Code Sections 2260 and 1 198.5(k).
       s       219,587.23 TOTAL AMOUNT OF AWARD
   3. The herein Order, Decision or Award is based upon the Findings of Fact, Legal Analysis and Conclusion
                                                                                                                        s attached hereto and
   incorporated herein by reference.
  4. The parties herein are notified and advised that this Order, Decision or Award of the Labor Commissio
                                                                                                                   ner shall become final and
   enforceable as a judgment in a court of law unless either or both parties exercise their right
                                                                                                  to appeal to the appropriate court* within
   ten (10) days of service of this document. Service of this document can be accomplished either
                                                                                                           by first class mail or by personal
   delivery and is effective upon mailing or at the time of personal delivery. If service on the parties is
                                                                                                              made by mail, tl~e ten (10) day
   appeal period sha11 be extended by five (5)days. For parties served outside of California, the period of extension
                                                                                                                          is longer (See Code
  of Civil Procedure Section t013). In case of appeal, the necessary filing fee must be paid by
                                                                                                          the appellant and appellant must,
  irrunediately upon filing an appeal with the appropriate court, serve a copy of the appeal request upon the Labor
                                                                                                                         Commissioner. if an
  appeal is filed by acorporation, anon-lawyer agent of the corporation may file the Notice of Appeal
                                                                                                              with the appropriate court, but
  the corporation must be represented in any subsequent trial by an attorney, licensed to practice
                                                                                                     in the State of California. Labor Code
  Section 98.2(c) provides that if the party seeking review by filing an appeal to the court is unsuccessf
                                                                                                            ul in such appeal, the court shall
  determine the costs and reasonable attorney's fees incurred by the other party to the appeal and
                                                                                                      assess such amount as a cost upon the
  party filing the appeal. An employee is successful if the court awards an amount greater than
                                                                                                   zero.
  PLEASE TAKE NOTICE: Labor Code Section 98.2(b) requires that as a condition to filing
                                                                                                        an appeal of an Order, Decision or
  Award of the Labor Commissioner, the employer shall fast post a bond or undertaking
                                                                                             with the court in the amount of the ODA; and
  the employer shall provide written notice to the other parties and the Labor Commissio
                                                                                             ner of the posting of the undertaking. Labor
  Code Section 98.2(b) also requires the undertaking contain other specific conditions for
                                                                                             distribution under the bond. While this claim
  is before the Labor Commissioner, you are required to notify the Labor Commissioner
                                                                                             in writing of any changes in your business or
  personal address within 10 days after any change occurs.
                                                                        LABOR OM `1SSIONER,STATE F CALIFORNIA
 * Appropriate Court:
   Placer County Superior Court
                                                                                    ~                      ~~
   PO Box 619072                                                          gyp
   Roseville, CA 95661-9072
                                                                                          ewis                     HEARING OFFICER
   D ATED: June 6, 2016
DI.SE 535(Rev. I/12)                      ORDCR. DECISION OR AWARD OF THE LABOR COMMISSIONER
                                                                                                                                       L.0 98
                                                                                                                       EXHIBIT F
                                                                                                                          35
   Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 42 of 80 Page ID
                                      #:6049

     LABUR COMMISSIONER,STATE'                   ' 'ALIFORNIA                          For CoL       ~ Only:
    Department of Industrial Relations
    Division of Labor Standards Enforcement
    2031 Howe Avenue, Suite 100
    Sacramento, CA 95825
    Tel: (916)263-2841 Fax: (916)263-2853
    Plaintiff:
                   David Winter
                                                                                       Court Number


    Defendant:     RtcHAxD Maru~in, an individual




    Statc Ct~sc Numbcr             ORDER,DECISION OR AWARD OF THE LABOR C01~1MISSIONEI2
    08-76615ACM
     The above-entitled matter came on for hearing befo*e the Labor Commissioner of the State of California as follows:
     DATE: May 27,2016                      ❑CONTINUED TO:
     CITY: 2031 Howe Avenue,Suite 100, Sacramento,CA 95825
   2. IT[S ORDERED THAT: plaintiff take nothing by virtue of his/her complaint.
      $          0.00 for wages (with lawful deductions)
      g                0.00 for liquidated damages pursuant to Labor Code Section 1194.2
      $                0.00 Reimbursable business expenses

      $               0.00 for interest pursuant to Labor Code Sections)98.1(c), 1194.2 and/or 2802(b),
      S               0.00 for additional wages accrued pursuant to Labor Code Section 203 as a penalty
                           and drat sanse shall not be subject/ to payroll or other deductio~rs.
      $               ~.0~ for penalties pursuant to Labor Code Section 203.1 which shall not be subject to payroll or other deductions.
      $               0.00 other (specify): for penalties pursuant to Labor Code Sections 2260 and 1198.5(k).
      S                0.00 TOTAL AMOUNT OF AWARD
  3. The herein Order, Decision or Award is based upon the Findings of Fact, Legal Analysis and Conclusions attached hereto and
  incorporated herein by reference.
  4. The parties herein are notified and advised that this Order, Decision or Award of the Labor Commissioner shall become final and
  enforceable as a judgment in a court of law unless either or both parties exercise their right to appeal to the appropriate courts within
  ten (10) days of service of this document. Service of this docwnent can be accomplished either by first class mail or by personal
  delivery and is effective upon mailing or at the time of personal delivery. if service on the parties is made by mail, the ten (10) day
  appeal period shall be extended by five (5)days. For parties served outside of California, the period of e~ctension is longer (See Code
  of Civil Procedure Section 1013). In case of appeal, the necessary filing fee must be paid by the appellant and appellant must,
  immediately upon filing an appeal with the appropriate court, serve a copy of the appeal request upon the Labor Commissioner. If an
  appeal is filed by a corporation, a non-lavryer agent of the corporation may file the Notice of Appeal with the appropriate court, but
  the corporation must be represented in any subsequent trial by an attorney, licensed to practice in the State of California. Labor Code
  Section 98.2(c) provides that if the parry seeking review by filing an appeal to the court is unsuccessful in such appeal, the court shall
  determine the costs and reasonable attorney's fees incurred by the other party to the appeal and assess such amount as a cost upon the
  party filing the appeal. An employee is successful if the court awards an amount greater than zero.
  PLEASE TAKE NOTICE: Labor Code Section 98.2(b) requires that as a condition to filing an appeal of an Order,.Decision or
  Award of the Labor Commissioner, the employer shall first post a bond or undertaking with the court in the amount of the ODA; and
  the employer shall provide written notice to the other parties and the Labor Commissioner of the posting of the undertaking. Labor
  Code Section 98.2(b) also requires the undertaking contain other specific conditions for distribution under the bond While this claim
  is before the Labor Commissioner, you are required to notify the Labor Commissioner in wrirrng of any changes in your business or
  personal address within 10 days after any change occurs.
                                                                         LABOR C~OMMISSiONER,STA                  OF CALIFORNIA
 * Appropriate Court:
  Placer County Superior Court                                                                              ~--~
   PO Box 619072                                                         gy•
   Roseville, CA 95661-9072
                                                                                         ewiS                     HEARING OFFICER
  DATED: June 6,2016
DLSB 535(Rev I/12)                     ORDER, DECiS10N OR AWARD OC THE LABOR COMMISSIONER                                            L C 98
                                                                                                                     EXHIBIT F
                                                                                                                        36
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 43 of 80 Page ID
                                   #:6050
e   '~ !~




            i                               BEFORE THE LABOR COMMISSIONER
                                              OF THE STATE OF CALIFORMA
         z
         3      DAVID WINTER                                          )
         4
                                             Plaintiff,               )   CASE NO.08-76615 CM
         5
                VS.
        6
                                                                          ORDER, DECISION OR AWARD
                HIGHMARK DIGITAL,INC., a California                       OF TF~E LABOR COMMISSIONER
                corporation; GRAND MARK SOLUTIONS,
        a
                INC,a California corporation; RICHARD
       9        VIATULIA, an individual, each jointly and
                severally liable
      10
                                          Defendants.
      ~~
     iz
                                                          BACKGROUND
     13
                      Plaintiff filed an initial claim with the Labor Commissioner's office on November 9,
     is
                2015. The Complaint alleges that Plaintiff is owed:
     15
                      1. Wages earned from January 1, 2010 to July 16, 2015 in the amount of $168,687.88;
     is 'I
                      2. Vacation wages for 64 hours earned from January 1, 2010 to July 16, 2015 at the
     17
                         rate of $79.51 per hour, claiming $5,088.64;
     ~s
                      3. Reimbursable business expenses incurred from January 1, 2010 to I~'ovember 2,
     ~s
                         2015, claiming $75,621.03, plus reasonable attorney fees pursuant to Labor Code
    20
                         section 2802(c);
    21
                      4. Penalties pursuant to Labor Code section 203.1 for 13 days at the rate of $636.08
    2z
                         per day, claiming $5,269.04;
    23
                      5. Penalties pursuant to Labor Code section 203 for 30 days at the rate of $636.08 per
    24
                         d ay;
    25
                      6. Penalties pursuant to Labor Code section 226(f) in the amount of $750.00; and
    2s
                      7. Penalties pursuant to Labor Code section 1198.5 in the amount of $750.00.
    27



                                                             Page 1



                                                                                           EXHIBIT F
                                                                                              37
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 44 of 80 Page ID
                                   #:6051
     n




         1         A hearing was conducted in Sacramento, California, on May 27, 2016, before the
     2        undersigned hearing officer designated by the Labor Commissioner to hear this matter
     s       Plaintiff appeared and was represented by Timothy Nelson, Esq. Tammy Mendonca anc
     a       Philomena Stipp were subpoenaed by Plaintiff to appear as witnesses.
     5             Highmark Digital, Inc., a California corporation ("Highmark"), Grand Mark
     s       Solutions, Inc., a California corporation ("Grand Mark"), and Richard Matulia, ar
     ~       individual, were represented Uy Dennis Murphy, Esq. Al] three named Defendants arf
     s       referred to herein collectively as "Defendants."
     s            Due consideration having been given to the testimony, documentary evidence, and
    ~o       arguments presented, the Labor Commissioner hereby adopts the following Order,
    1~       Decision or Award.
    12                                              FINDINGS OF FACT
    ~s            Defendant Highmark employed Plaintiff pursuant to the terms of a written
    is       employment agreement in Placer County, California,from 2007 until July 16, 2015.
    ~s            Plaintiff was one of the founders of the company with his father-in-law. Plaintiff's
    16       father-in-law, Mike McElroy, was the President and Plaintiff was the Vice President. In
             August 2011, Plaintiff and McElroy entered into a written agreement ("Agreement"
    ~a       whereby Plaintiff was promoted to President and CEO. Pursuant to the Agreement,
    is       Plaintiff's starting salary was $125,060.00, with a five percent increase at the start of earl,
    20       calendar year. The Agreement called for an increase to $150,000.00 if Plaintiff "sold" ter
    2~       dealerships, or franchises. Plaintiff's records indicate that there were ten franchises sold by
    22       the end of 2012, so his claim is based on a salary of $150,000.00 starting in January of 201?
    23       and increasing by five percent each year thereafter: $157,500.00 in 2014, and $165,375.00 it
    2a       2015. Additionally, the Agreement provided that Plaintiff would be reimbursed foi
    zs       "reasonable out-of-pocket expenses incurred with respect to [his] execution of the
    2s       Company's business, including reasonable travel and entertainment expenses."
    2~           ///

                                                         Page 2



                                                                                           EXHIBIT F
                                                                                              38
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 45 of 80 Page ID
                                   #:6052




     i        Defendants argued that the Agreement was invalid because it was "secret" and 1
     2   Board of Directors (the "Board") was unaware of its existence. Plaintiff was a member
     3   the Board throughout the course of his employment. Meeting minutes from the
     a I I 19, 2014 Board meeting reflect that "the Company has an existing employment contr

     5   with David Winter as President of Highmark Digital, Inc." and "the Company undE
     s   to update its employment agreement with David Winter upon mutually agreeable
         no later than the next board meeting of the Company."
     s        In September of 2014, Plaintiff and Defendants agreed that Plaintiff's compensa
     9   would be modified in an effort to save Defendants money. Plaintiff agreed to have
    ~o   portion of his salary paid toward equity in Highmark. The details of the amounts th
    ~i   were allotted to wages versus equity were set forth in an email between Plaintiff, Pa
    12   Bernards (Board member), Richard Shi (CFO) and John Ambruz (Board member) or
    13   September I8, 2014. Plaintiff attached a copy of the Agreement to the email. In that email
    14   Plaintiff's actual monthly salary was set forth as $13,083.00, increasing to $13,781.00 it
    15   January 2015. These monthly salaries are the equivalent of $157,000.00 and $165,375.00 peg
    is   year, respectively. The monthly salary was then broken down into the portion that woulc
    ~~   be paid on his paycheck and the amount that would be allotted to equity in the company
    18   This calculation was sent to Bernards, Shi, and Ambruz and none of the three registered ar
    ~s   objection to Plaintiff's salary being reflected at these amounts. When the paycheck portior
    20   of Plaintiff's wages was due to increase pursuant to the table set forth in the September 18,
    21   2014 email, Plaintiff forwarded it to Tammy Mendonca (bookkeeper), Richard Shi, anc
    22   Richard Matulia (CEO) to ensure that the amount he received on his paycheck
    23   corresponded with the agreed-upon allocations. Mendonca testified that she confirmed the
    2a   increase with Shi and Plaintiff was paid accordingly. Mendonca further testified that shE
    25   adjusted the equity amounts allotted to Plaintiff pursuant to the September 18, 2014 email.
    26        Plaintiff was not provided with any record of stock options. Matulia testified
    z~   Plaintiff had stock options on the company's books, but no documentation was submi


                                                    Page 3



                                                                                     EXHIBIT F
                                                                                        39
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 46 of 80 Page ID
                                   #:6053
     n




         i   in support of this assertion and Plaintiff was given no information regarding how or w
     z       he could exercise his options if, in fact, he has any stock options on the books.

     3            Plaintiff asserted that he was underpaid in the total amount of $90,488.47 for
     a       period from November 9, 2011 through July 16, 2015.

     5            Plaintiff was originally the CFO of the company when it incorporated in 2007. As
     s       CFO, Plaintiff was tasked with opening the corporate bank account and establishing the
             company's credit cards. Plaintiff opened two Wells Fargo credit cards and a line of credi
     8       on behalf of Highmark. Plaintiff was a personal guarantor on al] of the accounts. P1ainHf
     s       testified that he used the two credit cards for business expenses and those credit cart
    10       statements were sent to Highmark for payment each month. Additionally, Plaintif
    i~       testified that had a personal credit card ("USAA card") which he utilized only for business
    12       purposes. Plaintiff brought the USAA card's monthly statements to Highmark fo.
    13       payment as well. Plaintiff occasionally submitted receipts for the items he purchased, bu
    14       Mendonca testified that it was often difficult to ascertain whether the charges on any of the
    15       credit cards were for business or personal expenses. Nonetheless, Highmark made partia
    is       payments on the cards each month without questioning the charges.
    n             After Plaintiff resigned on June 16, 2015, the statements for the credit cards and credi

    is       line stopped being delivered to Highmark for reasons that neither Plaintiff nor Defendant;
    19       could explain. When Mendonca attempted to get the statements sent to Highmark in order
    zo       to pay them, Wells Fargo refused to provide them because they were in Plaintiff's name
    21       Mendonca tect;f;Pri that ~ro.~~~~ ;.,..~~.,.~„a,~._ ,, ~_~ ,• ,., ..




                                                                                          EXHIBIT F
                                                                                             40
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 47 of 80 Page ID
                                   #:6054




            paid Wells Fargo a total of $39,946.63. Additionally, Plaintiff paid off the USAA card in

      2    ~ total amount of $26,548.40.

     3           Defendants argued that there was no way for them to determine which of the char

     a      were personal and which were legitimate business expenses. As such, the Board gave

     5      directive that none of the balances were to be paid without sufficient proof that they we

     s      business-related. Mendonca conducted an audit of the various credit cards and, usir

            criteria established by the Board and Matulia, made an assessment of which

     8      appeared to be personal in nature. A few of the items that Mendonca asserted wei
     9      personal were: a charge at Jessica McClintock clothing store for $1,100.00; a down paymei
    ~o     for a vehicle purchased from Future Ford; and charges for repairing Plaintiff's person
    ii      vehicle. Plaintiff testified that the Jessica McClintock charge was for a shrink wra
    12      machine and pancake scale that the clothing store was selling at a good value due to stox
    13     closure. Matulia testified that the company does possess these items in its warehouse
    14     Plaintiff further testified that when his personal truck broke down while being used
    15     business purposes, he received approval from Paul Bertrands to purchase a new truck a
    ~s I the company would pay the down payment, rather than repair the other truck at grea
    i~     expense. Finally, Plaintiff testified that his newly purchased truck was damaged wh
    18     towing a machine on behalf of the company. Matulia was present when the truck
    19     damaged and he approved Plaintiff charging the repairs to the company.
    20          Defendants' audit of the credit card transactions reveals $17,818.75 charges wh:
    2~     were arguably personal, including those specifically refuted by Plaintiff as pers
    22     expenses, above. Plaintiff argued that all the charges were business expenses. HowE

    23     Plaintiff asserted that the fact that he negotiated the balances down on all the Wells F

    24 '   accounts as well as his USAA card, reducing Defendants' potential debt from c

    25     $88,000.00 to approximately $66,500.00 saved the companies more than $21,500.00.

    2s ~ such, even if those charges were arguably personal, which Plaintiff adamantly der
    27



                                                      Page 5




                                                                                       EXHIBIT F
                                                                                          41
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 48 of 80 Page ID
                                   #:6055




         Plaintiff is not requesting reimbursement for them because that amount was written off
     2   the bank.
     3        On three different occasions in 2013 and early 2014, Plaintiff made deposits
     a   Defendants' bank accounts to cover payroll, expecting that the amounts would be repai
     5   shortly thereafter. The 2013 "loan" was repaid approximately one month later. Howev
     s   there were two deposits made by Plaintiff in March and April of 2014 in the amounts
     7   $6,200.00 and $2,929.00, respectively, for which Plaintiff was not reimbursed. ThE
     8   amounts are not disputed by Defendants. Defendants unilaterally decided to reclassify 1
     9   $6,200.00 "loan" as capital stock so that it would not be reflected in its accounts paya
    10   ledger as an outstanding debt. There was no evidence regarding the April 2014 dep~
    i~   and Defendants did not assert that it had been reclassified or otherwise repaid. Plain
    12   argued that Defendants did not have the right to reclassify any portion of the monies
    13   was owed without his consent.
    ~a        Plaintiff's 2010 employment agreement provided for 120 hours of paid vacation
    ~s   calendar year. Plaintiff alleges that he is owed 64 hours of vacation that he did not takE
    ~s   between August of 2010 and the end of his employment. Plaintiff did not provide a basis
    17   for his assertions, other than to say that he had 24 unused hours in 2013 and 40 unusec
    16   hours in 2014. Plaintiff did not claim any unused hours in 2015 because he had taken all d:
    ~s   the hours he had accrued for that year. However, Defendants' records reflect that Plaintif.
    20   had actually used 100 hours in 2015, while only entitled to 60 hours of accrual. Plaintiff dic
    21   not account for this negative balance in his claim for unused vacation hours. Additionally
    22   Plaintiff did not provide any breakdown of the hours he took off throughout the years
    23   Plaintiff argued that Defendants should have tracked his vacation hours more effectively
    24   throughout the years. Defendants argued that Plaintiff was the highest ranking individua
    25   in the company and any such tracking procedures should have been implemented by him.
    2s       Plaintiff resigned without notice on July 16, 2015. He was mailed his final paychecl~
    27   via certified mail on July 18, 2015, but he did not pick it up from the post office until jul}


                                                     Page 6



                                                                                      EXHIBIT F
                                                                                         42
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 49 of 80 Page ID
                                   #:6056




         1    24, 2015. The gross amount of the paycheck for the semi-monthly pay period v~
     2       $4,528.89. Plaintiff argues that the paycheck did not contain all earned prorated wad

     3        because his salary rate as of his resignation was $165,375.00, which is the equivalent
     a       $6,890.00 per semi-monthly pay period. Additionally, when Plaintiff deposited the chE
     5       into his account, it was returned by the bank for insufficient funds.
     s            Defendants asserted that the bank account on which Plaintiff's check was written
             been frozen or closed because it was determined that there had been fraudulent activity
     s       the account between the time that the check was written and Plaintiff's depositing it. 7
     s       activity in question was the result of Plaintiff's actions in attempting to make a la
    ~o       payment on his USAA card from an account to which he was not supposed to have accE
    11       When it became apparent that Defendants' accounts were "under attack," immedi
    12       action was taken to reverse the attempted credit card payments'and protect the accou
    13       from future unauthorized activity. On July 28, 2015, Plaintiff informed Matulia that
    14       check had been returned by his bank and the wages were replaced immediately.
    15            On December 15, 2015, Plaintiff's attorney sent a letter to Highmark and its
    16       requesting a copy of Plaintiff's personnel file and payroll records. The initial request di
    ~ 7 I not identify who the attorneys were~representing, but Plaintiff's identity was provided b
    18 I     the end of December. Plaintiff's attorney ultimately received the requested informarion o
    is i~ February 22, 2016. Defendants asserted that it took time to compile the personnel fi;
    20       because nothing had been maintained over the years due to Plaintiff's poor manageme~
    21       of the company. It was unclear why Defendants did not provide payroll records within tr
    22       21-day time frame set forth in Labor Code section 226.
    23            Plaintiff's attorney submitted a declaration regarding fees Plaintiff has incurred
    24       furtherance of his claims. The declaration asserts that the Plaintiff has incurred a total
    25       $33,433.00 in attorneys' fees to date. The declaration further asserts that the efforts pu
    2s       forth in preparation for the hearing, as well as the time spent at the hearing,
    27



                                                        Page 7



                                                                                         EXHIBIT F
                                                                                            43
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 50 of 80 Page ID
                                   #:6057
   • r




             primarily focused on the expenses portion of Plaintiff's claim, for an estimate of 50 per

        z ~ ~ of the attorney's time. Defendants did not object to this estimate.

        3          Plaintiff argued that Richard Matulia has individual liability for his claims pursuan
        4    to Labor Code section 558.1. Plaintiff asserted that Matulia had personal knowledge of

        5    expenses Plaintiff incurred and Defendants' refusal to reimburse those expenses, as well
     s '~ ~ Defendants' failure to honor the August 2011 contract and the equity agreement alloca

            ', ~ a portion of Plaintiff's salary to stock options for a period of one year. Matulia argued
     8       he was only the CEO of Highmark and Grand Mark acting in his capacity as an
     s       and, therefore, should not have personal liability for Plaintiff's employment claims.
    io            Defendants further argued that Plaintiff's Complaint extends to periods outside
    11       statute of limitations for the various claims. Additionally, Defendants asserted tha
    12       although the claim was originally filed on November 9, 2015, Grand Mark and Matuli
    13       were not added as named defendants until the formal Complaint was signed on Februar
    is      22, 2016, so the statute of limitations periods should begin on that date for those tw
    15      Defendants. As part of the Labor Commissioner's process, a Notice of Claim was mailed t
    1 s ~i Highmark at its address of record, which is also the address of record for Grand Mari

   n l Highmark and Grand Mark were both payors of Plaintiff's wages, have the same CEC
     i
   is and have been represented by the same attorney since the inception of the case. Matuli
    19      received the original Notice of Claim and attended the conference in December 2015 wit
   20       his attorney. Matulia knew that Plaintiff's claims would have been against both Highmar
   21       and Grand Mark, as the two appear to be interchangeable in most respects with regard t
   2z       payment of wages and use of credit cards to pay business expenses. Plaintiff's paycheck;

   23       appear to have been paid by Highmark, but the W-2 Forms were issued from Grand Mark
   2a       Credit card charges on Highmark cards reflect that they were funds transfers to pay of.

   25       Grand Mark debts.
   26            ~ ~~

   27



                                                          Page 8



                                                                                             EXHIBIT F
                                                                                                44
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 51 of 80 Page ID
                                   #:6058
     r




                                                   LEGAL ANALYSIS
         2           Individual Liability
         3           At the outset, it is necessary to determine whether Richard Matulia is individually
         4    liable for any of Plaintiff's claims. Plaintiff argued that Matulia should beheld liable for hi:
         5    wage and expenses claims pursuant to Labor Code section 558.1, which provides,
     s        relevant part:
                     Any employer or other person acting on behalf of an employer, who violates,
                    or causes to be violated, any provision regulating minimum wages or hours
     a              and days of work in any order of the Industrial Welfare Commission, or
     s              violates, or causes to be violated, Sections 203, 226, ... or 2802, may be held
                    liable as the employer for such violation.
    io               (b) For purposes of this section, the term "other person acting on behalf of
    i~              an employer" is limited to a natural person who is an owner, director, officer,
                    or managing agent of the employer, and the term "managing agent" has the
    12              same meaning as in subdivision (b)of Section 3294 of the Civil Code.
    13            Labor Code section 558.1 was implemented on January 1, 2016. Because the
    14       imposes liability on persons who did not previously have liability, it cannot be
    15       retroactively. Plaintiff's alleged wages and expenses were incurred prior to 2016. As
    16       Labor Code section 558.1 cannot be the basis for finding individual liability.
    i~            Prior to Labor Code section 558.1, the issue of whether individual corporate agen
    ~$       have liability for wages when acting within the scope of their agency was decided i
    19       Martinez v. Combs (2010) 49 Ca1.4th 35. The California Supreme Court in Martinez held the
    zo       individual corporate agents cannot be found liable as "employers" owing wages unless tr
    21       facts show that they were acting outside the scope of their agency. There were no suc
   2z        facts present in this matter. Plaintiff provided nn testimony or other evidence that MatuL
   23        was in any way acting outside the scope of his agency. Accordingly, Matulia is not foun
   2a        individually liable for wages, expenses, or penalties awarded herein.
   25             Statute of Limitations
   2s             The California Code of Civil Procedure establishes time limits for filing various
   2~        of claims. The statute of limitations for filing a claim based on a statutory right,
                                                                                                  such

                                                         Page 9



                                                                                            EXHIBIT F
                                                                                               45
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 52 of 80 Page ID
                                   #:6059
     c




         1    expenses, is three years from the date the right to reimbursement occurred.(Code of Cis
     2        Pro. X338.) An action upon any contract, obligation or liability founded upon a:
     s       instrument in writing has afour-year statute of limitations.(Code of Civ.Pro. X337,)
     a                Plaintiff's Complaint alleges wages and expenses from January of 2010. Defendant
     5        argued that a portion of this period is outside the statute of limitations Uecause Plaintiff'
     s       claim was filed on November 9, 2015. Because the wages alleged by Plaintiff were owes
     ~        pursuant to a written agreement, his claim for wages may only encompass the period fron
     s       November 9, 2071 until July I6, 2015. While reimbursement of expenses is a statutory righ
     s       pursuant to Labor Code section 2802, Plaintiff's written agreement provided fo
    ~o       reimbursement of his expenses, extending the statute of limitations to four years. Plaintif
    i~       incurred the expenses alleged when he paid off Defendants' credit cards in 2015 and 201E
    12       Prior to paying off Defendants' credit card debts, the expenses were incurred b~
    is       Defendants, not Plaintiff. As such, all of Plaintiff's claims for reimbursement of expense
    is       fall within the applicable statute of limitations.
    is               Defendants further argued that the statute of limitations for Grand Mark should b~
    ~s       measured based on Plaintiff's addition of the new Defendant to his Complaint o~
    ~~       February 22, 2016'. Plaintiff filed his initial claim with the Labor Commissioner o~
    is       November 9, 2015. It is from this date that the statute of limitations is calculated. (Sep
    is       Cundra v. Millan (1998) 17 Ca1.4'h 855.)
    zo               As part of the Labor Commissioner's process, a Notice of Claim was mailed t~
    21       Highmark at its address of record bn November 23, 2015, which is also the address o
    22       record for Grand Mark. Highmark and Grand Mark were both payors of Plaintiff's wage
    zs       have the same CEO,and have been represented by the same attorney since the inception o
    2a       the case.
    25

    26
             ~ Defendants' argument regarding the statute of limitations pertained to the addition of both Grand Mar
    27       and Matulia. Because Matulia has been found to have no individual liability, he has not been included in
                                                                                                                      thi
             statute of limitations analysis, as it is moot.

                                                               Page 10



                                                                                                      EXHIBIT F
                                                                                                         46
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 53 of 80 Page ID
                                   #:6060




                 Although hearings held pursuant to Labor Code section 98 are not subject to
     2   Federal Rules of Civil Procedure, a brief discussion of the federal courts' use of amende<
     3   i pleadings is instructive. Federal Rule 15(c)(2) provides that an amendment relates back ti
     4   the date of the original complaint when the claim asserted in the amended complain
     5   I "arose out of the conduct, transaction, or occurrence set forth" in the original complaint.
     s I Rule 15(c)(3) adds two additional requirements when the amendment changes or adds ;
         new defendant. First, within the period for service of the summons and complaint, thi
     8   party to be brought in by amendment must have received such notice of the institution o
     s   the action that the party will not be prejudiced in maintaining a defense on the me.
    io (FRCP 15(c)(3)(A).) Second, the new party must know or should have known that, but
    11   a mistake concerning the identity of the proper party, the action would have been brou
    ~z   against that party.(FRCP 15(c)(3)(B).)
    13          Matulia received the original Notice of Claim and attended the conference i
    ~a   December 2015 with his attorney. Matulia knew that Plaintiff's claims would have
    15   against both Highmark and Grand Mark, as the two appear to be interchangeable in
    ~s   respects with regard to payment of wages and use of credit cards to pay bus
    17   expenses. Plaintiff's paychecks appear to have been paid by Highmark, but the W-2 F
    18   were issued from Grand Mark. Credit card charges on Highmark cards reflect that
    19   were funds transfers to pay off Grand Mark debts. Whatever the reason that Plaintiff
    zo   not initially name Grand Mark as an employer, there is no doubt that the entity was a~
    21   of Plaintiff's claims and that it had potential liability.
    2z          As such, even utilizing the Federal Rules of Civil Procedure, which are m
    23   restrictive than California procedure, it would be proper to permit Plaintiff's amendment
    2a   adding Grand Mark to carry the same statute of limitations as the original claim filed in
    25   November 2015. California courts follow a far more liberal scheme of relation back,
    2s   commonly referred to as "Doe defendant practice," with respect to amended complaints
    2~   that add new defendants.(See Austin v. Mnss. Bonding f~ Ins. Co.(1961)56 Ca1.2d 596.) Thai


                                                       Page 11



                                                                                     EXHIBIT F
                                                                                        47
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 54 of 80 Page ID
                                   #:6061
    h




            is, the original complaint may contain unnamed defendants who are subsequ
        z   identified in amended complaints. Under California's Doe defendant practice, an ame
        3   complaint substituting an actual defendant for a fictitious one relates back to the date o
        4   the original complaint, thereby defeating the bar of the statute of limitations, provided i
     5      seeks recovery on the "same general set of facts" as alleged in the original complaint.(~
     s      Azestin, id., and Cal. Code of Civ. Pro. §474.) Plaintiff's claims against Grand Mark
            identical to those that he raised in his initial claim against Highmark. The facts a
     8      allegations did not change at all. Matulia was well aware of Plaintiff's allegations ar
     9      although California civil practice does not even require that the newly added defends
    io      have any knowledge of the existence of a claim against it, Grand Mark had full knowled
    i~      of the allegations.
    ~z ~           The policy Uehind statutes of limitations is to put defendants on notice of the
    13      to gather and preserve evidence in time to prepare a fair defense on the merits.
    14      Garrison v. Bd. of Dirs. of t11e United Water Conservation Dist. (1995) 36 Ca1.App.4th 1674
    15      Pc~sRdena Hosp. Assn v. Superior Court (1988) 204 Cal. App. 3d 1032; Lamont v. Wolfe (1983
    ~s      142 Cal. App. 3d 375.) There were no additional documents, witnesses, or defense.
    n       required as a result of Plaintiff's addition of Grand Mark to the claim. As such, the statutE
    18      of limitations applicable to all Defendants is the same.
    is            Salary Wages
    20            In California, a contract is defined by statute as "an agreement to do or not to do
    21      certain thing." (Civil Code §1549.) Four essential elements of a contract are (1) p
    22      capable of contracting;(2)(mutual) consent;(3) a lawful object, and (4) a sufficient cause
    23      consideration (Civil Code X1550.)
    24            In order for a binding contract to arise, there must be mutual assent between 1
    25      parties (Civil Code 81565) such that each must intend to enter into the contract under
    2s      same terms and conditions (Civil Code X1580).
    2~



                                                       Page 12



                                                                                        EXHIBIT F
                                                                                           48
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 55 of 80 Page ID
                                   #:6062




      i           Plaintiff and the former President of Highmark entered into a valid written con
      z ~ ~ The contract set forth the terms of Plaintiff's employment as the President of the company
      3     ~ ~ Defendants' argument that the contract was not valid because it was "secret" is
      a      supported by the facts provided by Plaintiff. The September 2014 Board minutes
      5      an employment contract, yet Defendants did not argue that there was any other contract
      s      which the Board would have been referring. Additionally, Plaintiff attached a copy of
             Agreement to his September 2014 email to two Board members and the CFO, in which h.
      B      set forth his acceptance of an offer to modify his compensation structure for an allocaEioi
     s      of a portion of his salary to equity shares. The salary amount reflected in the email is the
    10       monthly equivalent of the salary set forth in his written Agreement. This email was thei
    >>      forwarded to Mendonca, Robert Shi, and Matulia in October 2014. Mendonca testified tha
    12      she confirmed the increase with Shi and Plaintiff was paid accordingly.
    13           Defendants did not compensate Plaintiff in accordance with the terms of
    14      Agreement. Additionally, Defendants failed to provide any documentation that a por
    15      of Plaintiff's salary had, in fact, been allocated to equity shares. If Plaintiff has shares in
    is      company, he has seen no evidence of it and has no way of knowing how to exercise tr
            options, their value, or that they even exist.
    ~s           From November 2017 to July 2015, Plaintiff was underpaid in the amount
    19 ~    $90,488.47. Defendants are hereby ordered to pay Plaintiff's underpaid wages in
    20      amount of $90,488.47•.
    2~ I~        Vacation Wages
    22           Labor Code section 227.3 provides in relevant part:
                  Unless otherwise provided by a collective bargaining agreement, whenever a
    23
                  contract of employment or employer policy provides for paid vacations, and
    2a            an employee is terminated without having taken off his vested vacation time,
    25
                  all vested vacation shall be paid to him as wages at his final rate in
                  accordance with such contract of employment or employer policy respecting
    2s            eligibility or time served; provided, however, that an emplpyment contract
    2~
                  or employment policy shall not provide for forfeiture of vested vacation time
                  upon termination...

                                                         Page 13



                                                                                             EXHIBIT F
                                                                                                49
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 56 of 80 Page ID
                                   #:6063




               Plaintiff, as the party asserting the affirmative, has the burden of proof including
     z    initial burden of going forward and the burden of persuasion by a preponderance of
     3   ~ ~ evidence. Plaintiff has not met his burden with regard to his claim for unpaid vaca
     4    Plaintiff's employment agreement provided for three weeks, or 120 hours, of vacation pa

     5   '~ ~ per year. Plaintiff did not provide any basis for his claim that he did not use 64 hours
     s    vacation during the years 2013 and 2014. Plaintiff did not account for the fact that he
          used far more than he accrued in 2015 and did not provide any testimony
     a    documentation regarding how many hours he used in the prior years. Plainriff was t
     s    President and CEO of the company during the majority of the period of his claim. It
    ~o    disingenuous for Plaintiff to argue that Defendants should have tracked his vacation hot
    i~    and their failure to have a more effective procedure to do so should entitle him to reco~
    i2    nn a claim for which he has set forth no factual basis. Accordingly, Plaintiff shall
    13    nothing pursuant to his claim for unpaid vacation wages.
    14         Expenses
    15         Labor Code section 2802(a) provides: "An employer shall indemnify his or
    ~s ~' employee for all necessary expenditures or losses incurred by the employee in di
    17   consequence of the discharge of his or her duties..."          Plaintiff utilized
    18   corporate credit cards to make purchases on Defendants' behalf. Additionally,
    ~s   had a personal credit card which he testified was used exclusively for business f
    20   These cards were paid by Defendants without question during his employment. Afte
   21    Plaintiff's resignation, Defendants stopped paying all the credit cards, leaving enormou
   22    balances entirely unpaid. Because those cards and the line of credit were in Plaintiff'
   23    name, the creditors held him liable and went after Plaintiff's personal finances to reco
   2a    the debt. Plaintiff was able to reduce the debt, which belonged to Defendants, fr
   2s I $88,000.00 to approximately $66,500.00, which saved the companies more than $21,500
   2s    As such, even if $17,818.75 of the charges were arguably personal in nature, which Plair
   ~~    credibly and reasonably refuted as personal expenses, Plaintiff's claim does not inch


                                                     Page 14



                                                                                       EXHIBIT F
                                                                                          50
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 57 of 80 Page ID
                                   #:6064




           reimbursement for those allegedly personal charges. Even taking the full balance of
     z     credit cazds and line of credit and discounting it for the amount that Defendants allege
     3     be personal charges, the balance is still more than Plaintiff is actually claiming he is owed.
     a          Additionally, Plaintiff made two deposits into Defendants' account to cover pay
     5     in 2014, which were never reimbursed to him, for a total of $9,129.00. Defendants took
     s     $6,200.00 deposit off its books and reclassified it as capital stock without Plaintiff'
           approval. However, this is not evidence that Defendant reimbursed such expenses.
     8          Defendants are hereby ordered to pay Plaintiff $75,629.00 as reunbursement
     s     business expenses.
    ~o          Labor Code section 2802(b) provides: For purposes of this section, the
    ~i     "necessary expenditures or losses" shall include all reasonable costs, including, but
    ~2     limited to, attorney's fees incurred by the employee enforcing the rights granted by
    13     section." Plaintiff's attorney submitted a declaration attesting to the fact that Plaintiff ha.
    ~a     incurred attorney's fees in the amount of $33,433.00 as a result of his claims agains
    15 I   Defendants. Plaintiff's attorney asserted that prepararion of Plaintiff's expenses claim w
    16 I   the primary focus of his legal efforts in the case. As such, it is reasonable to find that
    17     percent of the fees incurred were attributable to time spent pursuing Plaintiff's expens
    18     claim. Accordingly, Defendants are ordered to pay $16,716.50 in attorney's fees.
    ~s          Interest
    20          Labor Code sections 98.1(c) and 2802(b) provide that all awards granted pursuant
    2~     this hearing shall accrue interest on all due and unpaid wages and expenses from the d.
    2z     that said amounts became due until the monies are paid. Therefore, Plaintiff is entitled
    23     $16,178.86 in interest accrued to date on the unpaid balance.
    2a          Penalties —Labor Code Section 203
    25          Labor Code section 202 requires that if an employee quits without providing at
    2s 72 hours' notice, all earned wages are due within 72 hours of his resignation. Labor Cod
    2~     section 203 provides that if an employer willfully fails to pay any earned wages of

                                                       Page 15



                                                                                        EXHIBIT F
                                                                                           51
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 58 of 80 Page ID
                                   #:6065




      i       employee in accordance with Labor Code section 202, the wages of such employee
     z        continue as a penalty from the due date thereof at the same rate until paid, up to 30 days
     3        ~ The term "willful" as used in the statute has been defined by case law as an intentiona
     4        failure to perform an act that is required under the law. There is no requirement of
     5        purpose or intent to defraud. (Davis v. Morris (1940) 37 Ca1.App.2d 269.) Defend
     s        intended to pay Plaintiff the amounts that they paid. Defendants were aware of Plainriff'
              contract setting forth a different amount, yet failed to pay it. Plaintiff's final paycheck wa
     s        not issued in the correct amount pursuant to his contract. Defendants did not even provid
     s        an explanation for the amount that he was paid in his final paycheck, which equates
    ~o        $100,000.00 per year. This amount is not even equivalent to the salary portion of
    11        equity/salary agreement that had previously been in effect prior to July 2015.
    12             Because Defendants failed to set forth a good faith dispute to Plaintiff's wage
    13        they are ordered to pay the maximum of 30 days' wages in the amount of $636.08 per day,
    is        for a total of $19,082.40.
    15             Penalties —Labor Code Section 203.1
    ~s             Labor Code section 203.1 provides that if an employer issues a check for wages whi
    i~ I is refused payment because the employer does not have an account with the bank or h

    1 S 'I~   insufficient funds in the account, and the employee has presented the check for
    19        within thirty days of receipt, those wages shall continue as a penalty from the due dat
    20        thereof at the same rate until paid, up to a maximum of 30 days. Plaintiff's final paychec.
    21        was mailed to him via certified mail on July 18, 2015. Plaintiff did not pick it up from th
    z2        post office until July 24, 2015.The check was subsequently returned by his bank.
    23             Labor Code section 203.1 provides that, "this penalty shall not apply if the emp
    2a        can establish to the satisfaction of the Labor Commissioner or an appropriate court of
    25        that the violation of this section was unintentional." Defendants argued that the reason
    2s        check was not negotiable was not due to negligence or intentional wrongdoing on the
    27        of the company. Rather, in an effort to ensure that the bank accounts were secure

                                                         Page 16



                                                                                            EXHIBIT F
                                                                                               52
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 59 of 80 Page ID
                                   #:6066




          Plaintiff attempted to make a large unauthorized payment to his personal credit card

     2    Defendants took immediate action by freezing or closing their accounts. This activity took

     3    place in the interim period between the issuance of Plaintiff's paycheck and his attempt tc

     4    deposit it in his bank. The wages were promptly replaced .when Plaintiff notifies

     5    Defendants that the check had been returned.

     s         Defendants have sufficiently demonstrated that penalties pursuant to Labor

          section 203.1 should not apply. Plaintiff shall take nothing pursuant to his claim
     s    penalties.

    s          Labor Code Section 226—Payroll Records
    ~o        Labor Code section 226(a) provides the following:
                Every employer shall, semimonthly or at the time of each payment of wages,
    ~~
                furnish each of his or her employees, either as a detachable part of the check,
    12          draft, or voucher paying the employee's wages, or separately when wages
    13
                are paid by personal check or cash, an accurate itemized statement in writing
                showing
    is         (1)     gross wages earned;
    15
               (2)     total hours worked by the employee, except for any employee whose
                compensation is solely based on a salary and who is exempt from payment
    16          of overtime under subdivision (a) of section 515 or any applicable order of
    17
                the Industrial Welfare Commission;
               (3)     the number of piece rate units earned and any applicable piece rate if
    16          the employee is paid on a piece-rate basis;
    19         (4)     all deductions, provided that all deductions made on written orders of
                the employee may be aggregated and shown as one item;
    20         (5)     net wages earned;
    21         (6)     the inclusive dates of the period for which the employee is paid;
               (~      the name of the employee and...the last four digits of his or her social
    z2
                security number or an employee identificarion number other than a social
    23          security number may be shown on the itemized statement;
               (8)     the name and address of the legal entity that is the employer; and
    24
               (9)     al] applicable hourly rates in effect during the pay period and the
    25          corresponding number of hours worked at each hourly rate by the employee.
                ~ ~~
    26
                ~ ~~
    27.



                                                    Page 17



                                                                                     EXHIBIT F
                                                                                        53
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 60 of 80 Page ID
                                   #:6067




                The deductions made from payments of wages shall be recorded in ink or
     2
                other indelible form, properly dated, showing the month, day, and year, and
     3          a copy of the statement or a record of the deductions shall be kept on file by
                the employer for at least three years at the place of employment or at a
     a
                central location within the State of California.
     5

     s          Labor Code section 2260 entitles the current or former employee to recover frc
         the employer a penalty of $750.00 if the employer fails to permit the employee to inspect

     8   copy the records referenced in section (a), within 21 calendar days of the date of ]

     s   written or oral request.

    io          At the end of December, 2015, Plaintiff's attorney served Defendants

    >>   Defendants' attorney with a letter requesting a copy of Plaintiff's payroll re<

    12   Defendants failed to provide Plaintiff with those records within 21 days. Accordingly,

    13   Defendants shall pay Plaintiff a penalty of $750.00 pursuant to Labor Code section 226(f).

    ~a        Labor Code Section 1198.5 —Personnel File

    15        Labor Code section 1198.5(k) entitles a current or former employee to recover fron

    ~s   the employer a penalty of $750.00 if the employer fails to permit the employee to inspect o~

    17   copy personnel records within 30 calendar days of his written request.

    18          At the end of December, 2015, Plaintiff's attorney served Defendants anc

    19   Defendants' attorney with a letter requesting a copy of Plaintiff's personnel file

    20   Defendants failed to provide Plaintiff with those records within 30 days. Accordingly

    21   Defendants shall pay Plaintiff a penalty of $750.00 pursuant to Labor Code section 226(f).

    22                                         CONCLUSION

    23        Richard Matulia, an individual

    24        Richard Matulia, an individual, is found to have no individual liability ai1d, as

    25   Plaintiff shall take nothing pursuant to his claims against Matulia.

    26

    27



                                                    Page 18




                                                                                    EXHIBIT F
                                                                                       54
    Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 61 of 80 Page ID
                                       #:6068                                                                 J



r    ~   1




              7           Highmark Digital, Inc. and Grand Mark Solutions,Inc.

             z            For all of the reasons set forth above, IT IS HEREBY ORDERED that Defendant.

                     Highmark Digital, Inc., a California corporation, and Grand Mark Solutions, Inc.,

                     California corporation, shall pay Plaintiff a total of $219,587.23, as follows:

                          1. $90,488.47 for wages earned and unpaid;

                          2. $75,629.00 for business expenses pursuant to Labor Code section 2802;

                          3. $16,716.50 for attorney's fees pursuant to Labor Code section 2802(c);

                          4. $16,178.86 in interest pursuant to Labor Code sections 98.1(c) and 2802(b);
              ~~          5. $19,082.40 in waiting time penalties pursuant to Labor Codc section 203;

         10               6. $750.00 in penalrics pursuant to Labor Code section 2260; and
         11               7. $750.00 in penalties pv~rsuant to Labor Code section 1198.5(k).

         12

         13          Dated:        tune 6, 2016                             ~~
                                                                                 ewis, Hearing Officer
             to

         15

             16 I

             17 'i

         18

         19

         20

         21 ~

         22

         23 i

         24

         25

         26

         27



                                                                  Page 19



                                                                                                       EXHIBIT F
                                                                                                          55
        Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 62 of 80 Page ID
                                           #:6069
  ~ M    ~        1




                                                   STATE OF CALIFORNIA
                                          DEPARTMENT OF INDUSTRIAL RELATIONS
                                       DIVISION OF LABOR STANDARDS ENFORCEMENT

                                             CERTIFICATION OF SERVICE BY MAIL
                                              (C.C.P. 1013A)OR CERTIFIED MAIL

             I,                       ,do hereby certify that I am a resident of or employed in the County
                           KerrT T.ewic
             of            ~~rramentn ,over l 8 years of age, not a party to the within action, and that I am
             employed at and my business address is:
                                      LABOR COM:VIISSIONER,STATE OF CALIFORNIA
                                                2031 Howe Avenue,Suite 100
                                                   Sacramento, CA 95825
                                          Tel: (916)263-2841 Fax: (916)263-2853

        I am readily familiaz with the business practice of my place of business for collection and processing
        of correspondence for mailing with the United States Postal Service. Correspondence so collected
        and processed is deposited with the United States Postal Service that same day in the ordinary course
        of business.
                      Qn       TnnP   1 ~,~~ 1 h       at my place of business, a copy of the following document(s):
                                                       order!ilecicinn nr Awarr~

                      was(were) placed for deposit in the United States Postal Service in a sealed envelope, by
                      ~irct rlac~ mail                    ,with postage fully prepaid, addressed to:

  Nor~cE ro~          Highmark Digital, Inc.
                      Paul Bernards, Agent for Service
                      1751 Aviation Boulevard, Suite 200
                      Lincoln, CA 95648



                      and that envelope was placed for collection and mailing on that date following ordinary
                      business practices.

                                      certify under penalty ojperjury tlial theforegoing is true and correct.



                      Executed on:           Tur,P t ~, ~f11 F         at            Sa~ramentn             ,California



        STATE CASE NUMBER: OS-76615 CM                                                                  ~,~,~~,~
                                                                                                          Kerry Lewis



DLSE 544/DEF. #2 (3/06)                               CERTIFICATION OF MAILING                                             L.C. 98



                                                                                                                          EXHIBIT F
                                                                                                                             56
     Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 63 of 80 Page ID
                                        #:6070

                                             -1
                                              STATE OF CALIFORNIA
                                     DEPARTMENT OF INDUSTRIAL RELATIONS
                                  DIVISION OF LABOR STANDARDS ENFORCEMENT

                                      CERTIFICATION OF SERVICE BY MAIL
                                      (C.C.P. 1013A)OR CERTIFIED MAIL

         I,~~i.ew;~               , do hereby certify that I am a resident of or employed in the County
         of     ~a~ramPntn        ,over 18 years of age, not a party to the within action, and that I am
         employed at and my business address is:
                               LABOR COMMISSIONER,STATE OF CALIFOR.'vIA
                                         2031 Howe Avenue,Suite 100
                                            Sacramento, CA 95825
                                   Tel: (916)263-2841 Fax: (916)263-2853

     I am readily familiar with the business practice of my place of business for collection and processing
     of correspondence for mailing with the United States Postal Service. Correspondence so collected
     and processed is deposited with the United States Postal Service that same day in the ordinary course
     of business.
               On       lnne   t ~,7f11 ~      at my place of business, a copy of the following document(s):
                                                  (lrrler, necicinn nr Awarr~

               was(were) placed for deposit in the United States Postal Service in a sealed envelope, by
               first ciaSc mail                    ,with postage fully prepaid, addressed to:

  NO'I7CE TO   DaVld wllltCl'
               2241 Wild Plains Circle
               Rocklin CA 95765




               and that envelope was placed for collection and mailing on that date following ordinary
               business practices.

                            I certify under penalty ofperJury that theforegoing is true and correct.



               Executed on:          T„~ 1 ~, 2~t ~           at            Sacramento             ,California



      STATE CASE NUMBER; 08-76615 CM                                                   ~,ur~~~
                                                                                           Kerry Lewis



DLSE 544/PLT.(3/06)                          CERTIFICATION OP MAILING                                            _L.C._98



                                                                                                                 EXHIBIT F
                                                                                                                    57
      Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 64 of 80 Page ID
                                         #:6071

                                           STATE OF CALIFOR'V1A
                                  DEPARTMENT OF INDUSTRIAL RELATIONS
                               DIVISION OF LABOR STANDARDS ENFORCEMENT

                                      CERTIFICATION OF SERVICE BY MAIL
                                      (C.C.P, 1013A)OR CERTIFIED MAIL

          j~        KPrr~ T.Pwic   , do hereby certify that I am a resident of or employed in the County
          of        ~arramentn     ,over l 8 years of age, not a party to the within action, and that I am
          employed at and my business address is:
                              LABOR COMMISSIONER,STATE OF CALIFORNIA
                                        2031 Howe Avenue, Suite 100
                                           Sacramento, CA 95825
                                  Tel: (91~ 263-2841 Fax: (916)263-2853

      I am readily familiar with the business practice of my place of business for collection and processing
      of correspondence for mailing with the United States Postal Service. Correspondence so collected
      and processed is deposited with the United States Postal Service that same day in the ordinary course
      of business.
               On       i„nP 1 ~, ?f11 ~5       at my place of business, a copy of the following document(s):
                                               [1r~iP,~npcicinn nr Awarr~

                was were) placed for deposit in the United States Postal Service in a sealed envelope, by
               first ~lacc mail                     ,with postage fully prepaid, addressed to.
  NOT~ce To:    Grand Mark Solutions, Inc.
                Paul Bernards, Agent for Service
                1751 Aviation Boulevard, Suite 200
                Lincoln, CA 95648



                and that envelope was placed for collection and mailing on that date following ordinary
                business practices.

                            I certify under penalty ofperjury tlrnt tkeforegoing is true and correct.



               Executed on:        ~ i""P ~ ~,-7~1 ~          at             ~acramentn             ,California



      STATE CASE NUMBER: 08-76615 CM                                                             /~,~tt~~iutio
                                                                                                  Kerry Lewis



D[,SE 544/DEF. # 1 (3/06)                     CERTIFICATION OF MAILING                                             L.C. 98




                                                                                                                  EXHIBIT F
                                                                                                                     58
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 65 of 80 Page ID
                                   #:6072
 Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 66 of 80 Page ID
                                    #:6073


                                  DOOR_SAMPLE.hop
;MAKROTYP=O
;INSTVERSION=6.4.9.0
;EXEVERSION=6.6.2.213[Hops.exe]
;BILD=DOOR_SAMPLE.wmf
;INFO=
;WZGV=7123K_616
;WZGVCONFIG=
;MASCHINE=HOLZHER
;NCNAME=DOOR_SAMPLE
;KOMMENTAR=
;DX=O
;DY=O
;DZ=O
;DIALOGDLL=Dialoge.D11
  DIALOGPROC=StandardFormAnzeigen
;DIALOGKIND=O
;AUTOSCRIPTSTART=1
;BUTTONBILD=
;DIMENSION_UNIT=O
VARS
    DX := 80in;*VAR*Dimension X
    DY := 38in;*VAR*Dimension Y
    DZ := 1.5in;*VAR*Dimension Z
START
Fertigteil (DX,DY,DZ,0,0w0,0,0,",0,0,0)
CALL HH_Park ( VAL PARK:=3,X:=0,Y:=0)
E beneO()
;-
;DRILLING A HOLE
;-
WZB (501,_VE,_V,_VA,_SD,_ANF,'1')
Bohrung (10in,1.Sin,3mm,-0.05in,20,0,0,0,1,0,0,0)
Bohrung (8.Sin,0.75in,3mm,-0.05in,20,0,0,0,1,0,0,0)
Bohrung (11.Sin,0.75in,3mm,-0.05in,20,0,0,0,1,0,0,0)
Bohrung (10in,1.Sin,3mm,-0.05in,20,0,0,0,1,0,0,0)
,-
;RECTANGLE POCKET
~-
WZF (10,_VE,_V,_VA,_SD,_ANF,'1')
CALL _RechteckTasche_V5 ( VAL
X_MITTE:=10in,Y_MITTE:=tin,TASCHENLAENGE:=Sin,TASCHENBREITE:=3in,RADIU5:=0.25in,WINK
E L:=O,TIEFE:=-0.25in,ZUSTELLUNG:=O,AB:=2,ABF:=_ANF,INTERPOL:=I,UMKEHREN:=O,ESXY:=O,E
SMD:=O,LASER:=O)
;-
;CIRCULAR POCKET
;-
WZF (10,_VE,_V,_VA,_SD,_ANF,'1')
;CIRCULAR POCKET

                                       Page 1



                                                                       EXHIBIT G
                                                                          59
 Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 67 of 80 Page ID
                                    #:6074


                                   DOOR_SAMPLE.hop
CALL _Kreistasche_V5 ( VAL
X_MITTE:=15in,Y_MITTE:=DY/2,RADIUS:=tin,TIEFE:=-0.Sin,ZUSTELLUNG:=0.25in,A6:=2,ABF:=
_ANF,INTERPOL:=I,UMKEHREN:=I,ESXY:=O,ESMD:=O,LASER:=O)
;CIRCULAR BORE - CUTOUT
CALL _Kreisbahn_V5 ( VAL
X_MITTE:=DX/2,Y_MITTE:=DY-2.Sin,TIEFE:=-0.05in,ZUTIEFE:=0.25in,RADIUS:=1.5in,RADIUSK
ORREKTUR:=I,AB:=I,AUFMASS:=O,BEARB_UMKEHREN:=O,WINKEL:=180,ANF:=_ANF,ABF:=_ANF,RAMPE
:=1,INTERPOL:=O,ESXY:=O,ESMD:=I,LASER:=O)
'
;
;SIDE MILLING
;-
;BOTTOM
;-
Ebenel()
WZF (25,_VE,_V,_VA,_SD,_ANF,'1')
;GROOVE DOWN CENTER OF SIDE
SP (O,DZ/2,Din,0,-1,_ANF,0,0,0,1,0,0,0,_AT_MAXDEPTH,0,0,0,0,0,0,0,0,0)
G01 (DX,DZ/2,0,0,1,2)
EP (1,_ANF,O)
,-
;RIGHT
;-
Ebene4()
WZF (25,_VE,_V,_VA,_SD,_ANF,'1')
;RECTANGLE POCKET
CALL _RechteckTasche_V5 ( VAL
X_MITTE:=DY/2,Y_MITTE:=DZ/2,TASCHENLAENGE:=DY-4in,TASCHENBREITE:=DZ-0.5in,RADIUS:=O,
WINKEL:=O,TIEFE:=-tin,ZUSTELLUNG:=0.25in,A6:=2,ABF:=_ANF,INTERPOL:=I,UMKEHREN:=O,ESX
Y:=1,ESMD:=O,LASER:=O)
;-
;TOP
;-
Ebene3()
WZF (26,_VE,_V,_VA,_SD,_ANF,'1')
CALL _Kreistasche_V5 ( VAL
X_MITTE:=DX/2,Y_MITTE:=DZ/2,RADIUS:=0.Sin,TIEFE:=-1.Sin,ZUSTELLUNG:=0.25in,A6:=2,ABF
.=_ANF,INTERPOL:=O,UMKEHREN:=I,ESXY:=I,ESMD:=O,LASER:=O)
;-
;LEFT
;-
Ebene2()
WZF (25,_VE,_V,_VA,_SD,_ANF,'1')
;RECTANGLE POCKET
CALL _RechteckTasche_V5 ( VAL
X_MITTE:=DY/2,Y_MITTE:=DZ/2,TASCHENLAENGE:=DY-4in,TASCHENBREITE:=DZ-0.5in,RADIUS:=O,
WINKEL:=O,TIEFE:=-tin,ZUSTELLUNG:=0.25in,AB:=2,ABF:=_ANF,INTERPOL:=I,UMKEHREN:=O,ESX
Y:=1,ESMD:=O,LASER:=O)
EbeneO()
                                      Page 2



                                                                      EXHIBIT G
                                                                         60
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 68 of 80 Page ID
                                   #:6075
1/3/2020   Case 2:18-cv-06105-SJO-AS    Document
                                  Jeld-Wen             163-9
                                           Launches Interior       Filed 01/28/20
                                                             Door Replacement           Page &Door
                                                                              Program ~ Window 69 of 80 Page ID
                                                      #:6076
                                                                                              Job Center I eBuying Guide    Resources I Subscription Services        Advertise      About
               CUStOm SeB~Ch




W I N DEW+
.••-
     Strategies 8 Practices             Design 8 Performance                Markets &Trends                News       Products           Online Exclusive               Submissions




                                                                                                                                         i
     Jeld-Wen Launches Interior Door Replacement
     Program                                                                                                                              STORE
     November 23, 2009                                                                                                                    Ilci~v load the latest 1`nAust~y~Re~xxtsand m~~ir'
     Companies

     Jeld-Wen Inc. is launching The Perfect Fit program for measuring, manufacturing and installing                                          Most Clicked
     interior doors. The manufacturer started a pilot program through 25 Home Depot stores in Oregon
     beginning this month, and plans a national roll-out next year, it reports.                                                               Roto North America Promotes and
                                                                                                                                              Hires New Team Members

     "Unlike other projects, door replacement benefits every room of the home and can give homeowners                                         Womeninc. Recognizes Two Quanex
     a fresh look that adds great value for much less than other improvements.' says John Monfore, Jeld-                                      Board Members
     Wen product marketing manager."No longer is it alabor-intensive or time-consuming project.
                                                                                                                                              Roto introduces Restnctor
     Thanks to our patented digital technology, The Perfect Fit makes it almost turnkey."
                                                                                                                                              Marilech Windows Files Chapter 7
                                                                                                                                              Bankruptcy
     Working through the Home Depot locations, customers frst identify the door openings they need to
     replace and select the styles and options they want. A Jeld-Wen Perfect Fit consultant then
     schedules an in-home meeting to confirm the order and take measurements using a laser scanning
     device, company offiicals explain. That data allows a door to be made to fit existing openings, even
     when they are out-oi-square, and installed quickly and easily, it is reported.


     Costs for The Perfect Fit door replacement vary widely depending on door style, material, hardware
     and finishing options selected. Customers pay a basic $199 fee which covers an in-home
     consultation and the measurement of each door (up to 15 doors), in addition to the total cost of the
     door style and options selected. The company offers a variety of products and options to fit nearly
     any budget, and the cost and time efficiencies can result in substantial savings.


     "Taking the guesswork out of the process is simply more efficient, resulting in less time spent and
     fewer costly errors," says Moniore. "Any way you look at it, that's going to equate to greater
     savings


     The Perfect Fit system is applicable for nearly any interior door replacement including closet doors.
     passage doors, French doors. bifold doors, fire doors and more. Customers can choose from many
     Jeld-Wen doors, including flush, molded, clear pine and custom carved options. Homeowners can
     also choose from a variety of hardware and trim options and can order their doors pre-painted or in
     custom colors. "The Perfect Fit gives homeowners a way to achieve a custom look without the
     custom price tag," Monfore reports."And that's definitely a great fit for what nearly all homeowners
     are looking for today."


     Share this article: D ~► D =i



 CopyrightO 2020 National Glass Association. All Rights Reserved. Powered by Digital Loom. Privacy Policy. Cookies Policy




                                                                                  This web site uses cookies
   This web site uses cookies to improve user experience. A cookie file is stored in your web browser and albws the web site to recognize you and make your next visit easier
                         and the web site more useful to you. By using our web site, you consent to all cookies in accordance with our Cookies Policy.

                                                                                  1NrN         CoO1tIM M~Cy
                                                                                                                                                     EXHIBIT H
https://windowanddoor.com/news-item/companies/jeld-wen-launches-interior-door-replacement-program                                                       61                                 1/1
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 70 of 80 Page ID
                                   #:6077
 Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 71 of 80 Page ID
  JEL~DWEN:                         #:6078           REPLACEMENT PROGRAM

                                                                                   I NTERIOR DOORS


                                                                                                                        z ~~
                                                                                                                -~




                                                                           J4                          ~'./
,-~




                                                                                                                           ri ,-




                                                                         QU~C R                           ~     :I    ~       ~
                               ~.. . ~-r~                                   E ASY                                    _~. , l
                                                                            H ASSLE-fREE
                                                                                    i                                 ~'` -

      The Decorate With Doors Team accurately measures and custom-fits
      new doors to their existing frames -Quick, Easy and Hassle-Free                             EXHIBIT I
                                                                                R ELIABILITY for real l ife°'

                                                                                                    62
        Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 72 of 80 Page ID
                                           #:6079

                                                                         JELoDWEN.


                                  Replacing Interior Doors Has Never Been Easier
                                  J ELD-WEN has developed an efficient and reliable system of measuring, manufacturing
                                  and installing 4ustom-made interior doors.
                                  Using astate-of-the-art measuring device, 3-D measurements of your existing door frames
                                  are taken and sent electronically to our manufacturing plants, where the doors are built
                                  to fit your opening perfectly. Then the doors are simply installed without being invasive to
                                  your home.
                                  lust choose your doors and the options you want...and the rest will be done for you.




               IT'S AS EASY AS 1, 2, 3

               Select Your Doors &Accessories
               Choose your doors and accessories: An in Home Consultant
               will walk you through our offering to help you make the
               best choice.


               High-Tech Measurements
               An In Home Consultant digitally measures each
               unique opening, and based on these measurements,
               your interior doors will be custom made.


               Professional Installation
               A professional team will install your beautiful
               new doors, hardware, trim and accessories for
               a Hassle-Free dramatic improvement to
               your home.




                  "It really is
                  this easy."




                                                                                                           EXHIBIT I
2   I   JELD-WEN COM
                                                                                                             63
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 73 of 80 Page ID
                                   #:6080




    Molded Doors            Molded doors available in 15 door designs with Solid ProCore~ or hollow core.
      _~_                                ~~                             I            ~     t


                                                                        ~     ~ ~~                                 PRocoxE
                                                                                                                    T AE ~e~[1 Door
                                                          ~'"           (                                              Option available.
                                                                                                                       Impression Mirror not
                                                          r             ~      ~~.   ~     ~                           available with ProCore.


    Craftsman I I I      Rockport          Bristol       Continental          Provincial            Impression
                                                                                                      Mirror*



    Authentic Wood Doors               Adds the warmth and charm that only an authentic wood door can.




    Pine 6-Panel       Knotty Alder       Hemlock       Oak 3-Panel            Cherry               Primed              Pine 10-Cite
                         2-Panel           1 -Panel                         Pantry Door          Louver/Louver
                        V-Groove



    Custom Carved Doors               Over 100 customizable door designs that also offer beautiful raised moulding.




     ~~
                                                              .._
                                                                    e


                                                         ,~
                                                         ~                                                   ~ 1       *Personalized carvings are
                                                                                                                        not painted or decorated

                                                                                                   *Personalized         by ~E~°-wEN.
    3-Panel C3140      5-Panel C5000    2-Panel C2020   3-Panel C3070       5-Panel C5010
                      w/raised moulding                                                                Door



    Flush Doors          Hardwood veneer &primed, thin MDF doors available with Solid ProCore~ or hollow core.

                                                                            j~xocox~
                                                                               aui[t anon^
                                                                              i NE
                                              -                             Option available.




                                                                                                    •              •


         Oak              Tropical          Birch           Primed
                         Hardwood                         Hardboard
                                                            White


                                                                                                                   EXHIBIT I
                                                                                                                     64
   Actual colors may vary from samples displayed.                                               RELIABILITY for real life`
         Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 74 of 80 Page ID
                                            #:6081

                                                                               JELoD~VEN.


        H ardware &Accessories (Most Popular Shown)
        ~,„.~



                                                 Reserve                Tobin Lever              Reserve                    Carnaby Knob
             ~r                                  Arch Lever                                      Square Lever




                          -- -           _        Madrina Lever         Reserve                 Cove Knob                  Laurel Knob
                                                                        Decorative Lever




                                                       ~~                                       ~l
                                                                                                 ~_6
                                                   Tustin Lever         Ashfield Lever              Katara Lever            Dorian Lever




        Trim Choices Available In Primed or Clear Pine, 2-1/4", 2-1/Z" and 3-1/4..
        Ask your consultant for other options available in your area.
                                                                                                                      .
                                                                                              ~~
                                                         j                                       ~w       m ~'        ;
                                                                                                a _ ,. x      ~k
                                                                                                    . q µ 4 ~', '   d~
                                                                                                                    {
                                                                                                               ~l"'~^

                                                                                               ~r            ~'': .




           Primed 2-1 /4" Pine                   Clear 2-1 /2" Pine                      Clear 3-1 /4" Pine




        9 Standard Colors




        Custom Color Match Available
        We'll prepaint your favorite custom
        color at our factory to match your
        i nterior design theme.

        NOTE: Variances in photography
        and printing may cause finish colors
        shown in this catalog to vary from                        4
        actual finish.




                                                                                                                          EXHIBIT I
                                                                                                                            65
4   I    JELD-WEN.COM                                          ~~                     /'
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 75 of 80 Page ID
                                   #:6082




Door Digitizer
The Door Digitizer is a state-of the art measuring device which
allows the capture of 3-D measurements for the contour of each
door opening (inside the jamb) — to create a truly unique and
custom made door.

3-D Pinpoint Accuracy
The typical interior passage door has
13 points to measure. This includes:
   9 points along the contour of the
   existing frame are measured.
   2-4 hinge points depending on height
   of door frame and 1-3 strikes depending
   on function of door.

Precision Manufacturing
of Your Perfectly Fit Custom Door
These measurements are then sent electronically to our
m anufacturing plants, where the doors are custom made to
perfectly fit the opening.
A ll preparation —routing, sanding and painting of the new
door is done at the JELD-WEN plant, not in your home. Your
door order is manufactured, precision trimmed and available
with factory applied prepaint color or clear coat.
This insures the Quick, Easy and Hassle-Free installation of      Taking 3-D measurements for the contour of each
                                                                  door opening.
your beautiful and reliable custom made doors.




~~_ _ ter"_               -~:_::.--:,
CNC Router cuts the door's contours and mortises the
hinges and bores




Routing, sanding and painting of the new door is done             Factory finish can be applied in 9 standard colors
at the JELD-WEN plant                                             or any custom color of your choice




                                                                                           EXHIBIT I
                                                                                             66
                                                                        RELIABILITY for real life`   ~                 5
         Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 76 of 80 Page ID
                                            #:6083

                                                                             JELoDWEN.
        3
        H assle Free Installation A professional team wil l install your beautiful new doors, hardware, trim and
        accessories for aHassle-Free dramatic improvement to your home. Your home is left clean and doors are
        ready to use with no additional work needed.




                                                                       _"_   -'
                                                 ~
        Your existing doors are removed            New doors and hardware                      After final inspection, your home is
                                                   a re installed                              left clean and doors are ready to use
                                                                                               with no additional work needed




        before                                                                  r




                                                                                     •~




                                                                                                              EXHIBIT I
b   I    JELD-WEN.COM
                                                                                                                67
Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 77 of 80 Page ID
                                   #:6084




                Contact your local dealer at:




                                                                EXHIBIT I
                                                                  68
          Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 78''DECORATE
                                                                          of 80 Page ID
                                             #:6085
                                     JELoDsWEN.                                With
                                                                             DOORS
                                                                                                                                                               TM




T he JELD-WEN website is your ultimate resource for learning about our reliable
windows and doors. It has all the product information and design advice you
need. Visit us at jeld-wen.com today.




J ELD-WEN products create lasting value for your home. We are so confident
t hat you wi l l be pleased with our Interior Doors, that each one carries our
i ndustry-leading warranty. Here are just some of the highlights of our warranty...


THE INTERIOR &EXTERIOR DOOR SLAB AND SYSTEM LIMITED WARRANTY INCLUDES:

      Limited 5-year coverage on interior door slabs for                             »Limited 1 -year coverage on door frames for
      d efects in material and workmanship                                             defects in material and workmanship


    Important Legal Information
    This limited Warranty document sets forth our maximum liability for our products. We shall not be liable for special, indirect,
    consequential, or incidental damages. Your sole and exclusive remedy with respect to any and all losses or damages resulting
    from any cause whatsoever shall be as specified above. We make no other warranty or guarantee, either express or implied,
    including implied warranties of merchantability and fitness for a particular purpose to the original purchaser or to any
    subsequent user of the product, except as expressly contained herein. In the event state or provincial law precludes exclusion
    or limitation of implied warranties, the duration of any such warranties shall be no longer than, and the time and manner of
    presenting any claim thereon shall be the same as, that provided in the express warranty stated herein. This Limited Warranty
    document gives you specific legal rights, and you may have other rights that vary from state/province to state/province.

NOTE: The above information is a summary of key provisions of the JELD-WEN Interior Door Slab and System Limited Warranty
effective July 1, 2010, For a complete copy of the current warranty, see your sales associate or refer to www.jeld-wen.com.




GREEN ~
BUILDING                                                                                                                                DOORGLASS
INITIATIVE"
IELD-WEN ii proutl 10 SUpOo~~                                                                                              All JELD-WEN door designs in this
    a better way ro build
                                                                                                                           brochure feature ODL doorglass



02011 JELD-WEN, inc.; Door designs and this publication are owned by JELD-WEN, inc. and are protected under the U.S. Copyright Act and other intellectual
0
property laws. All trademarks, service marks, logos and the like (whether registered or unregistered) are owned or controlled by JELD-WEN, inc. or others.
Unauthorized use or duplication is prohibited. JELD-WEN reserves the right to change product specifications without notice. Please check our website,
jeld-wen.com, for current information.

10-660 1/12 (SB 9/12 3M)




                                                                                        RELIABILITY for real life`                       EXHIBIT
                                                                                                                                           ~. I
                                                                                                                                           69
         Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 79 of 80 Page ID
                                            #:6086


                   CASE NAME: Highmark Digital, Inc. v. Casablanca Design Centers, I~~c. et al.
              1
                   CASE NO.:  USDC Central District, Western Division Case No. 2:18-cv-0610.5-SJO-AS
             2
             -,                                               PROOF OF SERVICE

                          At the time of service, I was over 18 years of age and not a party to this action. My
             4
                   business address is 350 University Avenue, Suite 200, Sacramento, California 95825.
             5            On January 28, 2020,Iserved the following document:

             6
                     DECLARATION OF DAVID WINTER IN SUPPORT OF DEFENDANTS'
             7         OPPOSITION TO HIGHMARK DIGITAL, INC.' S MOTION FOR
                                      SUMMARY JUDGMENT
             s
             9        XX     BY MAIL: Iplaced the envelope for collection and mailing, following our ordinary business practices.
                             I am readily familiar with this business' practice for collecting and processing correspondence for
            10               mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
                             ordinary course of business with the United States Postal Service, in a sealed envelope with postage fully
                               re aid.
                             BY PERSONAL SERVICE: I caused such document to be personally delivered to the persons)
            If►J             addressed below. (1) For a party represented by an attorney, delivery was made to the attorney or at the
  0                          attorney's office by leaving the documents, in an envelope or package clearly labeled to identify the
  0
  y ~,  13                   attorney being served, with a receptionist or an individual in charge of the office, between the hours of
                             nine in the morning and five in the evening. (2) For a party, delivery was made to the party or by leaving
H ~~~o
o ~°~~M 14                   the documents at the party's residence with some person not younger than 18 years of age between the
U ~¢c;~                      hours of ei ht in the mornin and six in the evenin .
~  '~~'°~
p; ¢ o .d ~c 15              BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package provided by an
F •~~°~o~                    overnight delivery carrier and addressed to the persons) listed below. I placed the envelope or package
                             for collection and overnight delivery at my office or a regularly utilized drop box of the overnight
         16
a ~ ~ Hw                     delive carrier.
  ~~
  0      17                  BY FAX TRANSMISSION: Based on an agreement of the parties to accept service by fax
  M                          transmission, I faxed the documents to the persons at the fax numbers listed below. No error was
            10               reported by the fax machine that Iused. A copy of the record of the fax transmission, which I printed
                             out, is attached
            19       ~       BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to accept service
                             by electronic transmission,I caused the documents to be sent to the persons at the electronic notification
            20               address listed below. (COURTESY COPY PER AGREEMENT OF COUNSEL)

            2l
                    / //
            22
                    / //
            23
                    / //
            24

            25      / //

            26      / //
            27

            2g     {02141227.DOCX}                                           1
                                                             PROOF OF SERVICE
        Case 2:18-cv-06105-SJO-AS Document 163-9 Filed 01/28/20 Page 80 of 80 Page ID
                                           #:6087


                 Addressed as follows:
             1

             2    COUNSEL FOR PLAINTIFF:
                  Michael Friedland
             3    Thomas P. Krzeminski
             4    Cassie Gourash
                  Benjamin Ho
             5    KNOBBE, MARTENS,OLSON &BEAR,LLP
                  2040 Main Street, 14~' Floor
             6    Irvine, CA 92614
             7    Michael.friedland nci.knobbe.com: 2tbkna.knobbe.com:
                  Cassie.Gourashnknobbe.com; Benjamin.Ho(c~knobbe.com
             8
                      I declare under penalty of perjury under the laws of the State of California that the
             9 foregoing is true and correct. Executed at Sacramento, Cali is on January 28, 2020.
            10

            11
                                                                 Desiree Ganzon
            12
  0
  0
  N
  ~~    13
H'~~~~
H ~~~o
o ~°~~M 14
V p¢o~~
~
~
' ¢"
   o~~
     °~ °~ 15
~ ~~~,~
~ ~~-~~ 16
a 'a ~F"w
  ~~
  0         17
  M

            10



            19

            20

            21

            22

            23
            24

            25
            26

            27

            2g      1227                                     2
                                                 PROOF OF SERVICE
